Filed 8/11/22 P. v. Thompson CA6
                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                        SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H044699
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. C1514611)

             v.

 GREGORY JERMAINE THOMPSON,

             Defendant and Appellant.


                                             I.        INTRODUCTION
         In the early morning hours of June 27, 2015, Marvin Jackson, Jr. was shot and killed
by an unknown assailant in downtown San Jose. Jackson had been out on the town with his
half-brother, William Maynard, and several friends. Maynard had gotten into an argument
with the assailant and his associates within a half hour of the shooting.
         A jury found defendant Gregory Jermaine Thompson guilty of the offense,
convicting him of first degree murder (Pen. Code, § 187, subd. (a))1 and possession of a
firearm by a felon (§ 29800, subd. (a)(1)), and finding true the allegation that he personally
and intentionally discharged a firearm in the commission of the murder (§ 12022.53,
subd. (d)). After a bifurcated court trial, the court found true the allegations that defendant
had a prior juvenile strike adjudication (§§ 667, subds. (b)-(i), 1170.12) and had served a



         1
             All further statutory references are to the Penal Code unless otherwise indicated.
prior prison term (§ 667.5, subd. (b)). The court sentenced defendant to 76 years to life,
imposed various fines and fees, and ordered victim restitution.
       Defendant contends that the trial court violated his right to an impartial jury, equal
protection, and due process when it improperly dismissed a prospective juror for cause; the
prosecutor committed misconduct when he partially told the fable of the scorpion and the
frog during jury voir dire and the court erred when it denied defendant’s mistrial motion
based on the misconduct; the court erred when it admitted evidence of his brother’s witness
intimidation and Facebook internet searches because the evidence was irrelevant and more
prejudicial than probative; and the cumulative prejudice from the trial errors violated his
right to due process. Regarding sentencing, defendant claims that the prior prison term
enhancement must be stricken; remand is required to allow the trial court an opportunity to
exercise its new discretion to strike the firearm enhancement or impose a lesser
enhancement; the criminal justice administration fee was unauthorized; insufficient
evidence supports part of the restitution order; the court erred when it imposed the fines and
fees without determining defendant’s ability to pay and abused its discretion when it
imposed the maximum restitution fine; and the use of a prior juvenile adjudication as a
strike enhancement violated his right to a jury trial. Regarding almost all of the claims,
defendant contends that if the claim has been forfeited, he received ineffective assistance of
counsel.
       The Attorney General concedes that the prior prison term enhancement must be
stricken and that the case must be remanded to allow the court an opportunity to exercise its
discretion to strike the firearm enhancement, and states that defendant may raise his inability
to pay the fines and fees on remand. Regarding defendant’s remaining claims, the Attorney
General asserts that there was neither error nor prejudice.
       For reasons that we will explain, we will remand the matter for resentencing for the
trial court to strike the prior prison term enhancement; to consider whether to exercise its
discretion to strike the firearm enhancement or to impose a lesser enhancement; and to

                                               2
vacate the portion of the $129.75 criminal justice administration fee that remained unpaid as
of July 1, 2021. On remand, defendant may raise his inability to pay the fines and fees and
his claim that he is entitled to the reimbursement of any portion of the criminal justice
administration fee that he has already paid because the fee was unauthorized.
                II.   FACTUAL AND PROCEDURAL BACKGROUND
        A.    Prosecution Case
              1. The Incident
        In the early morning hours of June 27, 2015, Marvin Jackson, Jr. and his younger
half-brother, William Maynard, went to La Victoria Taqueria in downtown San Jose at the
end of a night out. Accompanying the brothers were Jackson’s girlfriend and two friends,
Jordan Hayes and Theodore Syddall. As the group left the restaurant around 2:12 a.m.,
Maynard got into an argument with someone on the restaurant’s front steps. Maynard was
drunk. Another person joined in the argument. When the argument continued into an
alleyway, the group arguing with Maynard grew to six or seven people. Jackson got
involved and tried to break it up. “ ‘Crip’ ” and “ ‘Blood’ ” were mentioned more than
once.
        Someone from the other group lifted his shirt and flashed a gun at Maynard. The
person with the gun said something like, “ ‘You don’t want these problems. Come around
the corner,’ ” or, “ ‘Back up before you get blasted.’ ” Jackson tried to calm everyone down
and keep the two groups away from each other. Jackson shook someone’s hand. The man
with the gun remained tense and upset.
        Jackson, Maynard, and the rest of their party headed toward their car. Maynard
noticed that two members of the group were following them—the man with the gun who
was wearing a hoodie and another man. Maynard lost sight of them as he continued
walking toward the car.




                                               3
        Hayes and Syddall stopped in a parking lot to chat with some friends. Jackson and
Maynard lagged behind. At some point, Maynard began arguing with the two men. Jackson
and Maynard approached the men and a fight ensued.
        One of the men punched Maynard in the face. The other man came around with a
gun. Maynard saw a flash and heard three gunshots. Syddall heard two gunshots. The men
ran off.
        Maynard noticed Jackson on the ground bleeding from his head. Maynard saw that
Jackson had been shot and tried to administer CPR. Maynard thought the person who shot
Jackson was the same man who flashed the gun at him earlier because he was wearing the
same hoodie. Maynard did not see the shooter’s face and was unable to identify defendant
at trial.
        Jackson died from a gunshot wound to the left side of his forehead. Jackson also had
multiple blunt-force injuries and a contusion on his left eye. A bullet fragment was
recovered from Jackson’s brain.
              2. Law Enforcement Investigation
        Police found two .380 caliber shell casings at the homicide scene at Second and San
Carlos Streets. There was an intermittent blood trail approximately 80 feet long leading
away from the scene. Police took several swabs of the blood trail.
        Officers stopped Trevon Woods and Khalil Owens in the vicinity of the homicide
because they matched the general description of the suspects. When neither man was
identified in an in-field identification procedure, the men were released. Neither man had a
weapon or blood on his clothes.
        Police gathered video surveillance footage showing the entrance to the taqueria. The
footage showed defendant, Owens, Jessie Gulley, and Maynard arguing. Unlike defendant,
Owens was wearing a hoodie. According to Jackson’s father, Jackson did not know
defendant, Owens, or Gulley.



                                              4
       During an interview three days after the shooting, police showed Maynard
surveillance footage from the front porch of the taqueria. Maynard identified Owens as the
shooter. Owens was arrested and charged with Jackson’s homicide. Owens’s black hoodie
tested negative for gunshot residue. At the conclusion of a police interview, Owens stated
that defendant and Gulley were responsible for the shooting.
       At some point, Hayes was interviewed by the police and gave a general description
of the people arguing outside of the taqueria with Maynard. Hayes was shown a
photographic lineup. Hayes identified defendant as the person saying, “ ‘Take it around the
corner.’ ”
       Police met with Maynard again on August 21, 2015, and asked Maynard what his
identification of Owens had been based on. Maynard stated that he identified the shooter
based on his clothing. Maynard consistently said that the person who flashed a gun at him
during the argument at the taqueria was the shooter.2 Maynard was unable to identify
defendant in a police lineup, telling the police that he had not seen him.3
       The homicide detective assigned to the case concluded that there was no longer
probable cause to believe that Owens was the shooter. Police obtained an arrest warrant for
defendant on September 4, 2015. Defendant was arrested in Marina on October 18, 2015.
Defendant gave the arresting officer a San Jose address.
       A district attorney investigator listened to recorded jail calls between defendant and
defendant’s brother, George Thompson. During a February 2016 call, defendant told
George that “the victim[’s] brother . . . doesn’t know the shooter by face, that’s why he
didn’t pick me out of the line-up.” Defendant relayed that Maynard stated that he knew the
shooter’s clothing, which matched someone else’s description, not defendant’s.

       2
           Maynard testified at trial that he was not sure if the person who flashed the gun was
shooter.
       3
         In a subsequent police interview, Maynard confused defendant and Owens “as
being the same person.” At one point, Maynard identified Owens as the shooter in
surveillance footage.

                                                5
         The investigator executed a search warrant at defendant’s residence on
August 2, 2016. The investigator found a bore brush used to clean handguns in a kitchen
cabinet. Based on the brush’s size, the investigator opined that it could be used to clean a 9-
millimeter or .38, .357, or .380 caliber gun.
         The parties stipulated that red-brown stains were found on Jackson’s right hand.
Jackson was the source of the major DNA profile developed from the stains. Gulley was a
possible contributor of the minor DNA profile developed from the stains.
         The parties stipulated that Gulley was the source of the DNA profile developed from
the swabs of the blood trail leading away from the homicide scene.
         The parties stipulated regarding count 2 that defendant had previously been convicted
of a felony.
               3. Khalil Owens’s Testimony
         Khalil Owens testified that he was with two friends at La Victoria Taqueria on the
date of the shooting. At some point Owens heard an argument. When Owens heard the
word, “ ‘Blood,’ ” he walked over to where the argument was occurring because he is a
Blood.
         Owens saw a verbal confrontation occurring between defendant, Gulley, Jackson,
and Maynard. Owens had known defendant for about a year and Gulley for about six
months to a year. Gulley was a Crip. Defendant said, “ ‘My nigga’s a Blood.’ ” Owens
told Maynard to calm down, but he did not listen. Owens challenged Maynard to a fight.
Maynard refused. Owens talked to Jackson and they shook hands. The argument eventually
ended. Owens did not see anyone pull a gun out.
         Owens testified that Jackson and Maynard walked toward Second and Santa Clara
Streets. Owens went into a nearby Jack In The Box and then to Iguanas restaurant, on Third
Street, where he saw defendant and Gulley talking outside the front gate. Defendant had a
bulge on his hip. After a few minutes, defendant and Gulley left in the direction of Second
Street. Owens went back to Jack In The Box and heard two gunshots.

                                                6
       Owens ran toward the sound of the gunshots on Second Street. Owens saw Jackson
on the ground with his girlfriend crying over him and two people he could not identify
running away. Owens saw a gun on the ground.
       Owens ran back toward the Jack In The Box to get his friend Trevon Woods. Owens
told Trevon Woods, “ ‘Let’s go.’ ” As Owens and Trevon Woods were walking toward a
7-Eleven, they were stopped by San Jose State police near a parking structure. The men
were released after they were not identified in an in-field identification.
       Owens stated that during a police interview, he lied when he denied that he had
information about the offense. Owens was concerned about “snitching.” At some point
Owens began to tell the police some of the truth. Owens did not want to implicate anyone.
Owens was released from custody on October 8.
       Owens testified for the prosecution at the preliminary hearing. After his testimony,
he was threatened on Facebook. A photograph was posted of him testifying. “[U]nkind
comments” were written after the photograph was posted and Owens was called a
“ ‘snitch.’ ”
       Owens was in custody on a 2014 robbery when he testified at trial. No promises
were made to Owens in exchange for his testimony in this case. Owens had committed two
robberies as a juvenile and was convicted in 2014 for the unlawful taking of a motor vehicle
and the sale of marijuana.
                4. Jessie Gulley’s Testimony
       Jessie Gulley testified that he saw defendant at La Victoria Taqueria on the date of
the shooting. Defendant was outside the restaurant with some friends. Defendant and
Owens started talking to Jackson’s girlfriend, thinking she was someone else. Things
became heated, and defendant and Owens were yelling and arguing with Maynard. Other
people joined in. Gulley heard someone say, “ ‘Blood.’ ” Gulley also heard Maynard call
defendant a “ ‘bitch.’ ” Gulley did not see a gun. Eventually the argument ended and
people went their separate ways.

                                                7
       Gulley stated that he subsequently found defendant, Owens, and two others arguing
about the situation in front of Iguanas restaurant. Owens said, “ ‘You let that fool call you a
bitch,’ ” and, “ ‘You know what you got to do.’ ” Gulley told defendant it was not worth it.
Gulley could see that defendant had a bulge on his hip and something black on his
waistband. Defendant was mad. Defendant and the others started walking back toward San
Carlos Street.
       Somewhere around Second and San Carlos Streets, Jackson and Maynard approached
Gulley. Maynard asked Gulley, “ ‘What’s up,’ ” and threw a punch at him. Gulley punched
Maynard, who fell. Jackson ran up to Gulley and threw a punch at him. Gulley was about
to punch Jackson in return when Jackson began to back up. Gulley looked over his shoulder
and saw defendant with a gun out. Gulley grabbed the front of the gun and told defendant,
“ ‘Nah, nah.’ ” Defendant shot Gulley’s left hand.
       Gulley turned his back to defendant and ran. Gulley heard two more shots and turned
to see Jackson on the ground with people around him. Gulley, who was bleeding, ran
toward a McDonald’s.
       Gulley told defendant that he had shot him. Defendant said, “ ‘You shouldn’t grab
it.’ ” Gulley got into his car and defendant went across the street toward several businesses
and a parking lot.
       Gulley testified that the day after the murder, defendant told him that if he said
anything, he would have a problem. Defendant said that he knew where Gulley and his
family lived so “ ‘[his] best bet . . . is to leave it . . . as it is.’ ” Gulley was concerned by
what defendant said.
       Gulley testified that when he was interviewed by the police he only partially told the
truth. He did not tell them that he knew who the shooter was; he just said that it was a Black
man in a black shirt or hoodie. Eventually Gulley told the police that he had been shot.
Gulley has scars on his left hand from the entry and exit wounds.



                                                  8
       Gulley testified regarding video surveillance footage taken after the shooting. Gulley
stated that the footage showed him running and wrapping his jacket around his left hand
because he had been shot. Gulley identified defendant as the person running behind him in
the footage and stated that at one point defendant could be seen on the footage putting the
gun away.
       Gulley stated that he was currently in custody on this case and another case. Gulley
was arrested in this case in July 2015. In May 2016, Gulley agreed to be interviewed by the
prosecution about this case. No promises were made to him. Gulley entered into a plea
agreement in this case in July 2016. In exchange for Gulley telling the truth and
cooperating with the prosecution, Gulley would face a maximum sentence of five years
eight months in this case. Gulley had prior juvenile adjudications for making criminal
threats and displaying a weapon.
              5. Evidence of Witness Intimidation by Defendant’s Brother
       George Thompson is defendant’s brother. George lived at the same address that
defendant gave at the time of his arrest.
       George attended the preliminary hearing on March 8, 2016. George identified
himself as “John” when a district attorney investigator asked his name.
                     a. Intimidation of Khalil Owens
       After the preliminary hearing, a photograph was posted on the George Thompson, Jr.
Facebook account of Owens testifying. The photograph was taken from the area where
George had been seated during the hearing. The George Thompson, Jr. Facebook account
commented on the photo, “ ‘Some snitch who on the stand testify.’ ” The account also
posted a status update stating, “ ‘He got that ET Finger. Hashtag stop snitching.’ ” Other
accounts posted comments on the photograph. Facebook records showed that the George
Thompson, Jr. account searched for “ ‘Wizzy Going’ ” or “ ‘Wizzy,’ ” which was Owen’s
moniker, on April 5, 7, and 8.



                                              9
                    b. Intimidation of Sean Woods
      During a recorded jail call, George told defendant that he had seen “Brah” at the
preliminary hearing. George said that he asked “Brah” what he was doing there and he
responded that he had been subpoenaed. George told the person, “Don’t be showing up
over here.” The person responded, “[N]ah man. I ain’t coming.”
      The prosecution had subpoenaed Sean Woods to testify at the preliminary hearing,
but he failed to appear. Facebook records revealed that the George Thompson, Jr. account
had searched for “ ‘Sean Woods’ ” three times the day before the preliminary hearing.
George was subsequently arrested for the witness intimidation of Sean Woods.
                    c. Intimidation of Jessie Gulley
      Gulley testified on cross-examination that before he was arrested, George told him,
“ ‘Long as you keep your mouth shut, I’ll make sure that your family’s good and
everything’s good.’ ” Gulley also stated that he was in a physical fight with George about
four years ago and believed George would have killed him but for the fact that someone
stopped him. On redirect examination, Gulley testified that he was fearful about testifying
because George knew a lot about his family and George was a leader of the “Crip from
RTG” gang.

             6. Additional Internet Searches on the Facebook Account
      An investigation into the George Thompson Jr. Facebook account revealed that the
account had searched for news stations at 3:37 a.m., 3:38 a.m., and 3:46 a.m. on June 27,
2015, approximately an hour after the shooting. In the over 2,000 pages of records
associated with the account, there was only one other search for news.
      The account searched for “ ‘Marvin Jackson Jr.’ ” at 6:13 p.m. on June 29, 2015.
The Mercury News had published an article on Jackson that morning. There were many
other searches for “ ‘Marvin Jackson’ ” and “ ‘Marvin Jackson Jr.’ ” by the George




                                             10
Thompson, Jr. Facebook account on June 29. On July 3, 2015 at 1:39 a.m., the account
conducted a search for Jackson in San Jose.
       B.     Defense Case
       Rodrik Kalantarian testified that he was parked on Second Street in downtown San
Jose on the night of the incident. While he was resting in his car, he saw two groups
shouting at each other. Kalantarian heard what sounded like a gun being loaded and saw a
gun. Kalantarian backed his car up. Kalantarian saw a man holding a gun in his right hand.
The man was wearing a black baseball hat with some red on it, a black zippered jacket, and
blue jeans. Kalantarian believed the man was Hispanic but he was not certain. The man
holding the gun was in a group of three of four people. As Kalantarian was driving away he
heard two gunshots. Some of the people involved ran past his car while he was trying to get
out of the parking lot.
       Victoria Koumarianos testified that she was waiting for her grandfather to get off
work in downtown San Jose around 1:30 a.m. on June 27, 2015. Koumarianos heard two to
three gunshots in the area of San Carlos and Second Streets. Two men ran in her direction,
one of whom was wearing a white and black sweater. Another man wearing a white and
black striped sweater ran near an office building. Someone else ran in the other direction
toward San Jose State University; Koumarianos believed she saw a gun in the person’s
hand. Koumarianos told the police that the person with the gun was wearing a black hoodie.
       Defense investigator Anne Fields testified that she tried to subpoena several
witnesses, including Jonathan Chisolm and Trevon Woods. Fields stated that on some of
the surveillance footage showing La Victoria Taqueria and Jack In The Box, a man could be
seen walking toward several utility boxes behind the Jack In The Box before going out of
view. In addition to the utility boxes, there was also a dumpster and a cement hole in the
ground with a lid behind the Jack In The Box.
       San Jose Police Detective Raul Corral testified that he believed only Gulley stated
that the argument in front of La Victoria’s Taqueria pertained to a misunderstanding about

                                              11
two women wearing white dresses. And Gulley was the only witness to the shooting who
stated that he put his hand on the gun. Detective Corral stated that in the surveillance
footage of defendant running behind Gulley, defendant was holding a hat in his left hand.
       Detective Corral testified that there was a utility hole near the Jack In The Box where
Owens disappeared on the surveillance footage for a few seconds. Detective Corral did not
search the hole, but it appeared that a gun could fit in it. There were also utility boxes in the
area where someone could discard an item. Detective Corral did not search the utility
boxes. Detective Corral stated that surveillance footage showed Owens going in the
direction of the shooting. The footage also showed Owens and Trevon Woods run by later,
likely sometime after the shooting.
       Detective Corral testified that surveillance footage from the taqueria appears to show
a verbal disagreement between defendant and Maynard. Defendant is wearing a hat. It
looked from the video like Maynard was backing defendant up toward a van before
defendant walked away. In contrast to Maynard’s testimony, the video does not show
Maynard backing up. At some point the video showed Owens walking in the same direction
as Jackson and Maynard. Owens’s arm was outstretched. Owens is not seen on the footage
in the location again until he came back running toward the Jack In The Box.
       Detective Corral stated that in his October 28, 2015 police interview, Maynard
identified Owens as the shooter in video footage, which was consistent with his
June statement. By the October interview, defendant had been arrested and Owens had been
released. During the October interview, when there was a video still of defendant in front of
him, Maynard stated that the shooter had stripes on his sleeves, which was consistent with
what defendant was wearing.
       C.     Procedural History
       Defendant and Gulley were charged with first degree murder (§ 187, subd. (a);
count 1), and it was alleged that they committed the offense for the benefit of, at the
direction of, and in association with a criminal street gang (§ 186.22, subd. (b)(5)) and that

                                               12
defendant personally and intentionally discharged a firearm causing death (§ 12022.53,
subds. (b)-(d)). Defendant was also charged with possession of a firearm by a felon
(§ 29800, subd. (a)(1); count 2). It was alleged that defendant had served two prior prison
terms (§ 667.5, subd. (b)) and had a prior juvenile strike adjudication. Owens was not
charged in this case.
       The gang allegations were subsequently dismissed.
       Gulley entered into a plea agreement with the prosecution, pleading guilty to
accessory to murder (§ 32).
       A jury found defendant guilty of both counts and found the firearm allegation true.
At a court trial on the prior prison term and strike allegations, the court dismissed one of the
prior prison term allegations at the prosecution’s request and found the remaining
allegations true.
       The trial court denied defendant’s Romero4 motion to strike the prior strike
allegation. The court sentenced defendant to 76 years to life as follows: 25 years to life on
count 1, which the court doubled pursuant to the Three Strikes law; 25 years to life for the
firearm enhancement; and one year for the prior prison term enhancement. The court
imposed a concurrent four-year term on count 2. The court imposed various fines and fees
and ordered defendant to pay $13,083 in victim restitution.
                                    III.    DISCUSSION
       A.      Excusal of a Prospective Juror for Cause
       Defendant contends that the trial court violated his Sixth Amendment right to an
impartial jury and his Fourteenth Amendment rights to equal protection and due process
when it excused a prospective juror for cause. Defendant argues that the court abused its
discretion and improperly found cause to excuse the prospective juror based on his concern
that Black defendants are treated unfairly by the criminal justice system. Defendant asserts,


       4
           People v. Superior Court (Romero) (1996) 13 Cal.4th 497.

                                               13
“The court’s ruling, if viewed on a systemic level, was problematic in that it would
potentially eliminate jurors who recognize racial bias and have concerns regarding it.”
Defendant further contends that if his counsel failed to preserve the issue for review, she
rendered constitutionally ineffective assistance. The Attorney General contends that the
dismissal of a prospective juror for cause does not constitute reversible error and that, in any
event, the issue has been forfeited and defendant has not demonstrated that his counsel was
constitutionally deficient.
               1. Trial Court Proceedings
       During voir dire, the court asked the prospective jurors whether they would have
trouble following the instruction that punishment cannot be considered in their deliberations.
Prospective juror Y.B. responded, “I think . . . it matters to me . . . [¶] . . . [¶] . . . to know
whether the person’s guilty or not guilty, what will happen . . . on my judgment . . . . I want
to know what’s going to happen if I take one position or the other.” The court explained
that jurors determine the facts and that punishment cannot be considered because it has no
relevance in the determination of what occurred. The court asked Y.B. if he could leave the
punishment up to the court and just consider the facts, and Y.B. responded, “Would be very
hard,” and that he “need[ed] to understand the circumstances around the crime.”
       During subsequent individual questioning where the prospective jurors answered a
set of questions, Y.B. stated that he could not answer question No. 10, which appears to
have been whether he could be a fair and impartial juror. When the trial court asked him
why he could not answer the question, Y.B. stated, “Because I believe everybody come with
different bias, even the judge, even the police officers. And I’m no different.” He then
stated that he was “willing to listen . . . to the arguments” and that he had his “own beliefs.”
Y.B. relayed that when he was a student in Berkeley, he had an experience where an officer
asked him for his driver’s license. When Y.B. reached for his license in the inside pocket of
his jacket, the officer reached for his gun. Y.B. stated, “If I had been [B]lack, I would be
dead.” Y.B. said that “[t]his is [his] perspective” and “is something that mark[ed] [him].”

                                                  14
Y.B. stated that he would listen to police officers’ testimony, “[b]ut you need to understand
I come in with that background.”
       The court asked Y.B. if he believed that police officers have an inherent bias against
Black people. Y.B. responded, “No.” The court asked if Y.B. would be able to listen to the
officers’ testimony and not hold his experience against them. Y.B. responded, “I will
listen.”
       The court asked Y.B., “So do you think that the system -- just overall -- there’s no
way for us to be fair to [defendant] because he’s [B]lack?” Y.B. answered, “It is difficult. I
mean, the data shows it’s difficult all around the nation. If you are an analytical kind of
guy, if you look at the data over . . . the nation, it is difficult for a [B]lack person to get a fair
trial in U.S., the outcome.” When the court asked if Y.B. meant statistically, Y.B. said,
“They are convicted at a higher rate.” The court asked whether Y.B. thought the conviction
rate was “automatically due to . . . bias in the system?” Y.B. responded, “It could be.” The
court asked, “Could it be other things?” Y.B. answered, “Could be.” The court asked, “[S]o
how would we ever have a trial for a [B]lack person, then?” Y.B. responded, “I’m not a
judge. Sorry.”
       Defense counsel later had the opportunity to question Y.B. outside the presence of
the other prospective jurors. Defense counsel asked Y.B. whether he would not be a good
juror because he did not think that a Black person would get a fair trial. Y.B. stated that
“[w]hat [he] said is what [he] know[s] from the facts”; that it was his general perspective;
that he did not see many Black people in the jury pool; and that “[t]here might be a bias
there against a [B]lack defendant.” When counsel asked Y.B. whether “in a personal
situation” he listened to all the facts and made a decision based on the facts alone, Y.B.
responded that he was not “the judge of deciding the sentence,” but “maybe the defendant is
guilty and the facts will prove he’s guilty. I’m sorry, but I want to -- my judgment of -- of
guilty will be influenced with the sentence meaning [¶] . . . [¶] I want to do more than just
being a judge -- me being a jury. [¶] . . . [¶] I don’t want to be just saying, ‘This person --

                                                 15
yeah, the data is he’s guilty,’ and not worry about what can happen to the person.” Y.B.
added that he was concerned that he “would, even after the trial, not get the sufficient
information to make a conclusion.”
       Defense counsel stated, “Well, I think the judge is going to excuse you. But, from
my position, it’s jurors like you that we need on the jury venire. That’s all I have to say.
Because you’re being critical, and you’re waiting for the evidence, and you’re not going to
make a decision unless you hear all the evidence. [¶] So I’m sorry that you’re being
excused. I actually think you’d be a very good juror. I think that you would know
everything.” The court interjected that defense counsel’s statements were an “improper
[¶] . . . [¶] comment” and told counsel that she could put an objection on the record.
       The court stated that it was going to excuse Y.B. because he had “made very
clear . . . that he does not believe that [defendant], as a [B]lack man, would get a fair trial in
the American justice system” and that “he was resistant to being a juror given the fact that
he does not have any say in sentencing.”
       Defense counsel stated, “And, your Honor, part of the reason I made the comments
was because I didn’t want the juror to think that I was attacking him, because I felt like
some of my questions might have been a challenging way [sic]. So I was trying to explain
to him that I was not being challenging.” The court thanked Y.B. and told him that he was
excused.
              2. Forfeiture
       In People v. Holt (1997) 15 Cal.4th 619, 658 (Holt), the California Supreme Court
held that “an objection must be made if a claim of error in excusing the juror [for cause] is
to be preserved for appeal.” (See also People v. Gutierrez (2009) 45 Cal.4th 789, 805
(Gutierrez) [“By failing to object, [the] defendant forfeited his claim that the trial court
erred in excusing Prospective Juror F.K. for cause,” including that the excusal violated the
defendant’s Sixth and Fourteenth Amendment rights to a fair trial].) The court stated that
“[t]he reason for such a rule is apparent. We cannot assume that a party who fails to object

                                                16
to the excusal of a juror wants to have that juror on the panel. Taking a neutral position as
defendant did here may be a tactical choice. If the juror is excused, the defendant need not
use a peremptory challenge to remove the juror. Having made that choice the defendant
should not be heard to complain on appeal that excusing the juror was reversible error.”
(Holt, supra, at p. 657). “The requirement of a contemporaneous and specific objection
promotes the fair and correct resolution of a claim of error both at trial and on appeal, and
thereby furthers the interests of reliability and finality.” (Ibid.)
       Based on the record before us, we conclude that defendant’s claim has been forfeited.
Although defense counsel stated that she was sorry that Y.B. was being excused and thought
that he would be “a very good juror,” would “wait[] for the evidence,” and would “not . . .
make a decision unless [he] hear[d] all the evidence,” counsel did not state a legal objection
to Y.B.’s excusal despite that the trial court explicitly told counsel that she “can put an
objection on the record.” Rather, defense counsel stated that “part of the reason [she] made
the comments was because she did not want Y.B. to think [she] was attacking him” and she
wanted “to explain to him that [she] was not being challenging.”
       Defendant argues that counsel’s statements were “adequate because [they] gave the
trial court a fair opportunity to rule.” Importantly, however, defendant did not claim in the
trial court, as he does here, that Y.B.’s responses were statements of fact, not expressions of
actual bias, and that there was no evidence of bias to justify the excusal. Rather, defense
counsel stated to Y.B. that “it’s jurors like you that we need on the jury venire. . . . Because
you’re being critical, and you’re waiting for the evidence, and you’re not going to make a
decision unless you hear all the evidence.” Nor did defendant contend below that the
excusal violated his Sixth and Fourteenth Amendment rights. “[D]efendant’s failure to
make a timely and specific objection on the ground[s] he now raises forfeits the claim on
appeal.” (People v. Pearson (2013) 56 Cal.4th 393, 416.)
       Defendant asserts that the error was structural and cannot be forfeited. However, the
California Supreme Court “ha[s] rejected ‘[the] assumption that an error in excusing a juror

                                                17
for reasons unrelated to the [juror’s] views on imposition of the death penalty requires
reversal. “[T]he general rule [is] that an erroneous exclusion of a juror for cause provides
no basis for overturning a judgment.” [Citation.]’ [Citation.]” (People v. Tate (2010) 49
Cal.4th 635, 672.)
       For these reasons, we conclude that defendant’s claim that the trial court erred when
it excused Y.B. for cause has been forfeited. (See Holt, supra, 15 Cal.4th at pp. 656-658;
Gutierrez, supra, 45 Cal.4th at p. 805.)
              3. Ineffective Assistance of Counsel
       Defendant contends that if his claim that the trial court erred when it excused Y.B.
for cause has been forfeited, his counsel provided constitutionally ineffective assistance.
       To prevail on a claim of ineffective assistance of counsel, a criminal defendant must
establish both that his or her counsel’s performance was deficient and that he or she suffered
prejudice. (Strickland v. Washington (1984) 466 U.S. 668, 687 (Strickland).) The deficient
performance component of an ineffective assistance of counsel claim requires a showing
that “counsel’s representation fell below an objective standard of reasonableness” under
prevailing professional norms. (Id. at p. 688.) “When a claim of ineffective assistance is
made on direct appeal, and the record does not show the reason for counsel’s challenged
actions or omissions, the conviction must be affirmed unless there could be no satisfactory
explanation. [Citation.]” (People v. Anderson (2001) 25 Cal.4th 543, 569 (Anderson).)
Regarding prejudice, a “defendant must show that there is a reasonable probability”—
meaning “a probability sufficient to undermine confidence in the outcome”—“that, but for
counsel’s unprofessional errors, the result of the proceeding would have been different.”
(Strickland, supra, at p. 694.) Prejudice requires a showing of “a ‘ “demonstrable reality,”
not simply speculation.’ ” (People v. Fairbank (1997) 16 Cal.4th 1223, 1241 (Fairbank).)
       Here, the record is silent regarding why counsel did not object to Y.B.’s excusal for
cause and thus “affords no basis for concluding that counsel’s omission was not based on an
informed tactical choice.” (Anderson, supra, 25 Cal.4th at p. 569.) Reversal on direct

                                              18
appeal for ineffective assistance of counsel is warranted only if “(1) the record affirmatively
discloses counsel had no rational tactical purpose for the challenged act or omission,
(2) counsel was asked for a reason and failed to provide one, or (3) there simply could be no
satisfactory explanation.” (People v. Mai (2013) 57 Cal.4th 986, 1009 (Mai).) None of
those criteria is met here.
       As the court suggested in Holt, perhaps counsel determined that Y.B.’s excusal was
favorable, despite her comments to Y.B. to the contrary, and would eliminate the need to
use a peremptory challenge against him. (See Holt, supra, 15 Cal.4th at p. 657; cf. People v.
Lenix (2008) 44 Cal.4th 602, 622-624 [discussing the complexity and fluidity of jury
selection in the context of a Batson/Wheeler5 claim].) Or perhaps counsel understood that
Y.B.’s reluctance to decide the facts without consideration of punishment made him
properly subject to excusal for cause. “Counsel is not required to proffer futile objections.”
(Anderson, supra, 25 Cal.4th at p. 587.) A juror may be constitutionally excused for cause
if the juror’s views would “ ‘ “ ‘ “ ‘prevent or substantially impair’ ” the performance of the
juror’s duties as defined by the court’s instructions and the juror’s oath.’ ” ’ ” (People v.
Armstrong (2019) 6 Cal.5th 735, 750.) It is settled that jurors may not consider a
defendant’s possible punishment or “the consequences of their verdicts.” (Shannon v.
United States (1994) 512 U.S. 573, 579; People v. Honeycutt (1977) 20 Cal.3d 150, 157,
fn. 4; CALCRIM No. 200.) Throughout voir dire, Y.B. consistently voiced his desire to
know what would happen to defendant if he was found guilty and stated at the conclusion of
his questioning that he was “not taking the position of the judge . . . of deciding the
sentence. But to me -- maybe the defendant is guilty and the facts will prove he’s guilty.
I’m sorry, but I want to -- my judgment of -- of guilty will be influenced with the sentence
meaning [¶] . . . [¶] I want to do more than just being a judge -- me being a jury. [¶] . . . [¶]




       5
           People v. Batson (1986) 476 U.S. 79; People v. Wheeler (1978) 22 Cal.3d 258.

                                               19
I don’t want to be just saying, ‘This person -- yeah, the data is he’s guilty,’ and not worry
about what can happen to the person.”
       Moreover, defendant has failed to establish “a reasonable probability that . . . the
result of the proceeding would have been different” had counsel objected to Y.B.’s excusal.
(Strickland, supra, 466 U.S. at p. 694.) Defendant asserts solely that “the error was
prejudicial . . . since an appropriate objection would have kept this juror on the panel and
avoided any concerns among the jury pool by seeing this juror removed without cause.”
However, Y.B. was questioned, in part, outside of the other prospective jurors’ presence and
was excused outside of their presence, so the jury pool did not “see[] [him] removed without
cause,” and would have had no basis to conclude as such. And the impaneled jury was
instructed that it must decide the facts “based only on the evidence” presented at trial. We
presume that the jury followed the court’s instructions. (People v. Flinner (2020) 10 Cal.5th
686, 717 (Flinner).) Because defendant’s prejudice contention is essentially speculative, it
must be rejected. (See Fairbank, supra, 16 Cal.4th at p. 1241.)
       B.     Prosecutorial Misconduct During Voir Dire and Failure to Grant a Mistrial
       Defendant contends that during jury voir dire the prosecutor committed misconduct
and violated his Sixth and Fourteenth Amendment rights when he told the prospective jurors
part of the fable of the scorpion and the frog while he explained that he was not required to
prove motive. Our colleagues in the Second District have summarized the fable as follows:
“There is a fable about the frog and the scorpion. It stresses the scorpion will sting, no
matter what, because that is in its nature.” (People v. Del Rio (2020) 54 Cal.App.5th 47, 54
(Del Rio); see also In re Las Vegas Monorail Co. (Bankr. D.Nev. 2010) 429 B.R. 317, 338,
fn. 37 [detailed recounting of the fable].) Defendant argues that the prosecutor’s use of the
fable was improper because it was a character argument and was racially discriminatory.
Defendant further contends that the trial court erred when it denied his request for a mistrial
and that the failure to grant a mistrial violated his Sixth and Fourteenth Amendment rights.



                                               20
       The Attorney General contends that defendant has not shown a reasonable likelihood
that the jury understood the prosecutor’s comments as permitting it to convict defendant
based on race and that the court did not abuse its discretion when it denied defendant’s
mistrial motion.
              1. Trial Court Proceedings
       During voir dire, the prosecutor explained that he did not have to prove motive and
asked certain prospective jurors whether they could convict without motive evidence if he
proved the case beyond a reasonable doubt. All of the prospective jurors questioned
indicated that they could follow the law on motive. The prosecutor then stated, “So
there’s . . . a story of a scorpion and a frog,” and asked a prospective juror if she knew the
fable. The prospective juror responded affirmatively. The prosecutor continued, “Okay. So
it’s the scorpion goes up to the frog right before he wants to cross the river.” Defense
counsel asked to approach. The court stated, “No, you don’t need to approach. I’m going to
not allow that.” The prosecutor acknowledged the court’s ruling and moved on.
       Defense counsel moved for a mistrial when the prospective jurors were in recess.
Counsel asserted, “I believe that [the prosecutor], by bringing up the frog and the scorpion
joke has poisoned the jury pool, for those of them who have heard it, because the punch line
is ‘It’s in his nature.’ [¶] So I’m not sure exactly what he was going for, but it seems to me
that it could imply that he was going to try to say that it was in [defendant’s] nature to do
whatever it is that he did. And I think that . . . there were some [prospective jurors] that
said, yes, they know the joke. [¶] And I find it inappropriate. And I . . . can’t even
speculate as to where he was going, but I think the damage may have already been done,
because that’s going to be in the minds of the jurors who heard and know the joke.”
       The court denied the mistrial motion, observing that the prosecutor had been
prevented from telling the entirety of the fable and that the fable was mentioned during the
discussion on motive. The court stated that it assumed defendant was going to object when
counsel asked for a sidebar and that it sustained the presumed objection because the fable

                                               21
“does have a character evidence aspect to it. [¶] But the jury didn’t hear it. It was in the
context of motive or lack of motive, which is certainly a lesson also to be taken from that
story. So I . . . don’t think it’s in any way sort of poisoning the well of the jury. So I’m
going to deny that motion.”
              2. Prosecutorial Misconduct
       Defendant contends that the prosecutor’s partial telling of the scorpion and the frog
fable during voir dire was improper in two respects: (1) it was a character argument; and
(2) it was racially discriminatory.
       “A prosecutor’s conduct violates the federal Constitution when it infects the trial with
unfairness, and violates state law if it involves the use of deceptive or reprehensible methods
of persuasion. [Citation.] To preserve a misconduct claim for appellate review, a defendant
must make a timely objection and ask the trial court to admonish the jury to disregard the
remark (or conduct) unless such an admonition would not have cured the harm. [Citation.]
When the claim focuses on the prosecutor’s comments to the jury, we determine whether
there was a reasonable likelihood that the jury construed or applied any of the remarks in an
objectionable fashion. [Citation.]” (People v. Booker (2011) 51 Cal.4th 141, 184-185
(Booker).) “ ‘In conducting this inquiry, we “do not lightly infer” that the jury drew the
most damaging rather than the least damaging meaning from the prosecutor’s statements.
[Citation.]’ [Citations.]” (People v. Centeno (2014) 60 Cal.4th 659, 667 (Centeno).)
       Because defendant did not request an admonition when the prosecutor partially told
the scorpion and the frog fable, his prosecutorial misconduct claim has been waived. (See
Booker, supra, 51 Cal.4th at p. 184; People v. Medina (1995) 11 Cal.4th 694, 740 (Medina)
[forfeiture rule applies to claimed misconduct during jury voir dire].) Although defendant
baldly asserts that an admonition would not have cured the prejudice from the comments,
the prosecution’s statements were limited to, “there’s a story of a scorpion and a frog,” and,
“it’s the scorpion goes up to the frog right before he wants to cross the river.” Given the
trial court’s interruption of the prosecutor early in his recitation of the fable, the court’s

                                                22
statement that it “[would] not allow that,” and that the comments occurred during voir dire,
which is “ ‘a much less critical phase of the proceedings’ ” (Medina, supra, at p. 741), we
conclude that any prejudice from the comments could have been cured by an admonition.
       But even if defendant’s prosecutorial misconduct claim had been preserved, we
would find no reversible error. Regarding defendant’s federal constitutional rights, we
determine that the limited comments were not “ ‘ “ ‘so egregious that [they] infect[ed] the
trial with such unfairness as to make the conviction a denial of due process.’ ” ’ [Citations.]”
(People v. Ledesma (2006) 39 Cal.4th 641, 726.) The voir dire comments “ ‘did not
comprise a pattern of egregious misbehavior making the trial fundamentally unfair.’ ”
(People v. Winbush (2017) 2 Cal.5th 402, 484; see also People v. Forrest (2017) 7
Cal.App.5th 1074, 1085-1086 [to constitute a denial of due process, “ ‘ “it is not enough that
the prosecutor’s remarks were undesirable or even universally condemned” ’ ”].)
       Regarding whether the comments were improper under state law, a prosecutor
commits misconduct when he or she misleads the jury on the law (see People v. Hill (1998)
17 Cal.4th 800, 845), and California law generally disallows the use of character evidence
(see Evid. Code, § 1101, subd. (a)). But as the trial court observed when it denied the
mistrial motion, the prospective jurors did not hear the character aspect, or “moral,” of the
scorpion and the frog fable because the court halted the prosecutor’s recitation of the story
before he got to it. Nonetheless, the court and counsel inferred from the prosecutor’s
remarks that the prosecutor’s reference to the fable appeared to have been an attempt to
suggest that a lack of motive could be explained by nature or character. To the extent the
prospective jurors understood the prosecutor’s statements to mean that the law allows the
consideration of character evidence, the comments were improper. (See Del Rio, supra, 54
Cal.App.5th at p. 54 [“The character evidence rule bans th[e] kind of evidence” discussed in
the scorpion and the frog fable].)
       Defendant contends that the comments were also improper because they were
racially discriminatory and racially charged. Defendant argues that the prosecutor’s use of

                                              23
the fable “continues a long history of [B]lack defendants being dehumanized by animal
imagery.”6
       To be clear, “a prosecutor may not compare a defendant to a beast for the purpose of
dehumanizing him [or her] before the jury or in an effort to evoke the jury’s racial biases.”
(People v. Powell (2018) 6 Cal.5th 136, 183.) Here, the prosecutor’s exact words were,
“there’s a story of a scorpion and a frog,” and, “it’s the scorpion goes up to the frog right
before he wants to cross the river.” We are mindful that “ ‘we “do not lightly infer” that the
jury drew the most damaging rather than the least damaging meaning from the prosecutor’s
statements’ ” and that there must be “a reasonable likelihood the jury understood or applied
the complained-of comments in an improper or erroneous manner.” (Centeno, supra, 60
Cal.4th at p. 667.) We are also mindful that prospective jurors arrive at voir dire with varied
life experiences that may influence how such comments are perceived. Defendant argues
that some of the prospective jurors may have been familiar with the fable, and that those
familiar with it may have interpreted the prosecutor’s comments to be race based. We agree
that some jurors who were familiar with the fable, based on their lived experiences and
perceptions, could have believed it was race based. However, because the recitation of the
fable was incomplete, and absent a record establishing the breadth of juror familiarity with

       6
          Defendant points to section 745, which was added to the Penal Code pursuant to
the Legislature’s recent passage of the California Racial Justice Act of 2020 (Stats. 2020,
ch. 317, § 3.5), but correctly concedes that it does not apply retroactively to this case (see
§ 745, subd. (j) [section 745 “applies only prospectively in cases in which judgment has not
been entered prior to January 1, 2021”]).
       Section 745 provides that “[t]he state shall not seek or obtain a criminal
conviction . . . on the basis of race . . . .” (§ 745, subd. (a).) “A violation is established if
the defendant proves, by a preponderance of the evidence” that an attorney “used racially
discriminatory language about the defendant’s race, . . . or otherwise exhibited bias or
animus towards the defendant because of the defendant’s race . . . whether or not
purposeful.” (Id., subd. (a)(2).) “ ‘Racially discriminatory language’ means language that,
to an objective observer, explicitly or implicitly appeals to racial bias, including, but not
limited to, racially charged or racially coded language, language that compares the
defendant to an animal, or language that references the defendant’s physical appearance,
culture, ethnicity, or national origin.” (Id., subd. (h)(3).)

                                               24
the fable, it would be mere speculation whether “there was a reasonable likelihood that the
jury construed or applied any of the remarks in an objectionable fashion.” (Booker, supra,
51 Cal.4th at pp. 184-185.) Nevertheless, courts and counsel must be aware of explicit and
implicit racial biases. “The Legislature has acknowledged that all persons possess implicit
biases [citation], that these biases impact the criminal justice system [citation], and that
negative implicit biases tend to disfavor people of color.” (Stats. 2020, ch. 317, § 2,
subd. (g).) We strongly encourage judicial officers and counsel to be vigilant in their efforts
to ensure compliance with the Racial Justice Act and the provision of fair trials.
       After careful review of the record, we conclude that defendant has not demonstrated
prejudice as it is not “reasonably probable the trial outcome was affected.” (People v.
Shazier (2014) 60 Cal.4th 109, 127 (Shazier).) “[A]s a general matter, it is unlikely that
errors or misconduct occurring during voir dire questioning will unduly influence the jury’s
verdict in the case. Any such errors or misconduct ‘prior to the presentation of argument or
evidence, obviously reach the jury panel at a much less critical phase of the proceedings,
before its attention has even begun to focus upon the . . . issue[s] confronting it.’
[Citation.]” (Medina, supra, 11 Cal.4th at p. 741.)
       Further, the prosecutor’s comments occurred during a discussion on motive and the
prosecutor was interrupted before he reached the character aspect of the fable, leaving his
comments quite ambiguous for those unfamiliar with the story. And the trial court clearly
announced that it would “not allow” the fable. Once impaneled, the jury was instructed “not
[to] let bias, sympathy, prejudice or public opinion influence [its] decision.” During the
instructions at the conclusion of the evidence, the jury was told that the attorneys’ comments
were not evidence; that it must decide the case based solely on the evidence; and that it
could “not . . . let bias, sympathy, prejudice, or public opinion influence [its] decision,”
including “bias for or against the witnesses, attorneys, defendant, or alleged victims based
on disability, gender, nationality, national origin, race or ethnicity, religion, gender identity,
sexual orientation, age, or socioeconomic status.” We presume that the jury followed the

                                                25
court’s instructions. (Flinner, supra, 10 Cal.5th at p. 717.) Thus, we determine that it is not
“reasonably probable the trial outcome was affected” by the prosecutor’s remarks. (Shazier,
supra, 60 Cal.4th at p. 127.)
       For all of these reasons, we conclude that the prosecutor did not commit reversible
error during his discussion of motive in jury voir dire when he stated that “there’s a story of
a scorpion and a frog,” and, “it’s the scorpion goes up to the frog right before he wants to
cross the river.”
                 3. Denial of Mistrial Motion
       Defendant contends that based on the seriousness of the prosecutor’s misconduct, the
trial court abused its discretion when it denied his motion for a mistrial. Defendant asserts
that the racially charged and discriminatory language could “[not] help but infect the entire
trial, and there was no cure for the prejudice engendered by th[e] comparison” of defendant
to a scorpion.
       “ ‘A court should grant a mistrial “ ‘only when a party’s chances of receiving a fair
trial have been irreparably damaged.’ ” [Citation.] This generally occurs when “ ‘ “ ‘the
court is apprised of prejudice that it judges incurable by admonition or instruction.’ ” ’ ”
[Citation.] We review the trial court’s refusal to grant a mistrial for abuse of discretion.’
[Citation.]” (People v. Wright (2021) 12 Cal.5th 419, 447.) “ ‘ “Whether a particular
incident is incurably prejudicial is by its nature a speculative matter, and the trial court is
vested with considerable discretion in ruling on mistrial motions.” ’ ” (People v. Schultz
(2020) 10 Cal.5th 623, 673 (Schultz).)
       We conclude that the trial court did not abuse its discretion when it denied the
mistrial motion. As we stated above and as the court observed when it denied the mistrial
motion, the prospective jurors did not hear the character aspect of the scorpion and the frog
fable from the prosecutor’s comments, “there’s a story of a scorpion and a frog,” and, “it’s
the scorpion goes up to the frog right before he wants to cross the river,” because the court
halted the prosecutor’s recitation of the story. The prosecutor’s limited remarks were such

                                                26
that defense counsel stated that she was “not sure exactly what he was going for,” although
it seemed “he was going to try to say it was in [defendant’s] nature.” Nor did the
prospective jurors hear a comparison of defendant to the scorpion. The remarks occurred
during voir dire, “a much less critical phase of the proceedings” (Medina, supra, 11 Cal.4th
at p. 741), and the court clearly signaled that the telling of the fable was “not allow[ed].”
The day after the comments, the court instructed the impaneled jurors, “Your verdict must
be based only on the evidence presented during trial in this court and the law as I provide it
to you”; “Evidence include[s] witness testimony and exhibits”; and “Do not let bias,
sympathy, prejudice, or public opinion influence your decision.”
       Thus, based on the brevity and vagueness of the prosecutor’s comments, the fact that
the statements were made during voir dire, the trial court’s disallowance of the fable, and
the court’s instructions to the impaneled jury the following day, we determine that the court
did not abuse its “ ‘ “considerable discretion” ’ ” when it implicitly found that defendant’s
chances of receiving a fair trial had not been “ ‘irreparably damaged’ ” by the prosecutor’s
statements and denied the mistrial motion. (Schultz, supra, 10 Cal.5th at p. 673.)
       C.     Evidence of George’s Intimidation of Sean Woods
       Defendant contends that the trial court abused its discretion when it admitted
evidence that defendant’s brother George intimidated prospective witness Sean Woods.
Defendant argues that the evidence was irrelevant and more prejudicial than probative.
Defendant further asserts that the evidence was so inflammatory that it violated his
Fourteenth Amendment right to due process. The Attorney General contends that
defendant’s claim has been forfeited and that the court did not abuse its discretion when it
admitted the evidence because it was probative of Owens’s and Gulley’s credibility and not
particularly prejudicial.
              1. Trial Court Proceedings
       The prosecution moved in limine to present evidence of a recorded jail call between
defendant and George the night after defendant’s preliminary hearing. The prosecution

                                               27
asserted that Woods had been subpoenaed to testify at the preliminary hearing but did not
appear. The prosecution stated that during the jail call, George said that “ ‘bro’ ” showed up
at the preliminary hearing and George told him, “ ‘[D]on’t be showing up over here.’ ” The
prosecution contended that the evidence “is consistent with the other forms of witness
intimidation that George . . . has engaged in”; the evidence was “highly relevant”; and the
evidence “shows [d]efendant’s complicity in the witness intimidation” because at no point
did defendant tell George that he should not have done it.
       During the hearing on the in limine motion, the prosecution stated that it had been
informed by Woods’s counsel that Woods would refuse to testify at trial. The prosecution
relayed that when Woods was arrested in January 2016 in an unrelated case, he told the
police that defendant made an admission to him about his role in the homicide. Woods was
subpoenaed for the preliminary hearing but was the only witness who failed to appear. The
prosecution stated that George’s witness intimidation pertained to witnesses’ credibility and
that it was not asking for it to be admitted as evidence of defendant’s guilt.
       Defendant stated that the jail call had just been disclosed the afternoon before the
hearing and that there was no evidence that he had asked George to do anything.
       The court ruled that it would allow the evidence of George’s intimidation of several
witnesses including Woods. The court stated that if there was an insufficient connection
between George’s conduct and defendant, it would instruct the jury that the evidence
pertained to the credibility of the witnesses subject to the intimidation and that the jury was
“not to use it against [defendant].”
       Defendant subsequently filed a motion in limine objecting to the evidence of
George’s witness intimidation, including his intimidation of Woods. Defendant argued that
the evidence was not admissible to rehabilitate a witness’s credibility and that even if it
were, its probative value was far outweighed by its prejudicial effect.
       In response to defendant’s motion, the court maintained its previous ruling that the
prosecution could present the evidence of witness intimidation. The court stated that absent

                                               28
any indication that the conduct was connected to defendant, it intended to instruct the jury
that it was not to consider the evidence for any purpose other than “the effect it has on the
persons testifying who are aware that there has been efforts towards witness intimidation.”
       The prosecution did not call Woods as a witness at trial.7
       The prosecution presented evidence at trial that Woods was subpoenaed to testify at
the preliminary hearing but failed to appear. During an investigator’s testimony, defendant
objected to the prosecutor’s question asking the investigator why he was at the preliminary
hearing. A bench conference was held off the record. The prosecution then asked if the
investigator was at the hearing to provide security for Owens, and the investigator said yes.
       Later during the investigator’s testimony, evidence was admitted that in a jail call in
March 2016, George told defendant that he had attended the preliminary hearing. George
stated that he had seen “Brah” at the hearing. George said that he asked the person what he
was doing there and the person responded that he had been subpoenaed. George told the
person, “Don’t be showing up over here.” The person responded, “[N]ah man. I ain’t
coming.” George was subsequently arrested for the witness intimidation of Sean Woods.
       Evidence was also admitted that on the date Woods was subpoenaed for the
preliminary hearing, George Thompson’s Facebook account searched for “ ‘Sean Woods’ ”
approximately three times.
       After both sides rested, the court included in its instructions to the jury the following
pinpoint instruction: “You have heard testimony regarding conduct associated with George
Thompson and others attempting to influence Khalil Ow[en]s and/or Se[a]n Woods as
potential witnesses in this matter. There has been no evidence presented linking this
       7
          During an Evidence Code section 402 hearing outside the presence of the jury,
Woods invoked his Fifth Amendment privilege against self-incrimination in response to the
prosecution’s questions and was granted use immunity at the prosecution’s request. Woods
then testified at the hearing that he lied to the police about his conversation with defendant
and that defendant did not make statements to him regarding a murder in downtown San
Jose. Woods also stated that he did not remember talking to George at the preliminary
hearing.

                                               29
conduct to the defendant and you may not use that evidence against the defendant in any
way. You may, however, use that evidence to help you determine the credibility of Khalil
Owen[s]’s and Jessie Gulley’s testimony.”
       At defendant’s sentencing, counsel requested to make a record of several things that
occurred during trial. Counsel stated that at the bench conference during the investigator’s
testimony, she “asked the court considering the fact that . . . Woods . . . was not going to be
testifying, that perhaps it would not be appropriate, based on the court’s in limine ruling,
that [the investigator] discuss the alleged intimidation of . . . Woods . . . .” Counsel
continued, “Because my understanding of the in limine ruling was that the court was saying
that that information with regard to George[’s] . . . actions was coming in . . . with regard to
the testimony of . . . Woods and how those events had affected [his] testimony. [¶] And my
argument was that since [Woods] was not testifying, that they were no longer -- that was no
longer relevant. [¶] And at the bench, I believe the court overruled that request and the
[Woods] information did come in anyway.” The court stated, “All right,” and asked the
prosecution if it wanted to address counsel’s statements. The prosecution declined.
                 2. Forfeiture
       Relying on Evidence Code section 353, the Attorney General contends that
defendant’s claims regarding the evidence of George’s intimidation of Woods have been
forfeited because he did not object to the evidence at trial. The Attorney General argues that
defendant’s motion in limine did not preserve the claims because it was unclear at that point
whether Woods would testify. The Attorney General asserts that defense counsel failed to
state a legal basis for defendant’s objection to the evidence when counsel made a record of it
at sentencing.
       Evidence Code section 353, subdivision (a) provides that “[a] verdict . . . shall not be
set aside, nor shall the judgment or decision based thereon be reversed, by reason of the
erroneous admission of evidence unless: [¶] There appears of record an objection to or a



                                               30
motion to exclude or to strike the evidence that was timely made and so stated as to make
clear the specific ground of the objection or motion.”
       The California Supreme Court has explained that Evidence Code section 353 requires
an “ ‘objection [to] be made in such a way as to alert the trial court to the nature of the
anticipated evidence and the basis on which exclusion is sought, and to afford the
[proponent] an opportunity to establish its admissibility.’ [Citation.] What is important is
that the objection fairly inform the trial court, as well as the party offering the evidence, of
the specific reason or reasons the objecting party believes the evidence should be excluded,
so the party offering the evidence can respond appropriately and the court can make a fully
informed ruling. If the court overrules the objection, the objecting party may argue on
appeal that the evidence should have been excluded for the reason asserted at trial, but it
may not argue on appeal that the court should have excluded the evidence for a reason
different from the one stated at trial. A party cannot argue the court erred in failing to
conduct an analysis it was not asked to conduct.” (People v. Partida (2005) 37 Cal.4th 428,
435 (Partida).)
       Defendant claims on appeal that the Woods intimidation evidence was irrelevant
because Woods’s credibility was not at issue as he did not testify at trial and neither Gulley
nor Owens testified regarding Woods. Defendant further contends that the evidence was
more prejudicial than probative as it had no bearing on any testifying witness’s credibility
and “could only have reflected negatively on [defendant].” Defendant asserts that the
evidence’s admission violated his Fourteenth Amendment right to due process.
       Based on the trial record, we conclude that defendant adequately preserved his claims
regarding the Woods intimidation evidence. Defendant’s motion in limine notified the court
that he was objecting to the evidence on the basis that it was inadmissible to rehabilitate a
witness’s credibility and that it was more prejudicial than probative and would only “tarnish
[defendant] by association.” And defendant’s objection during the investigator’s testimony
alerted the court that defendant objected to the evidence because it “was no longer relevant”

                                               31
as Woods was not testifying at trial. While the Attorney General argues that the record does
not demonstrate the accuracy of counsel’s recitation of defendant’s objection during the
investigator’s testimony since counsel put the basis of the objection on the record four
months after the trial and “[n]either the court nor the prosecutor confirmed” it, the court and
the prosecution had the opportunity to clarify or correct counsel’s statements and did not do
so. The court simply stated, “All right.”
       Evidence Code section 353’s requirement of a specific objection “must be interpreted
reasonably, not formalistically.” (Partida, supra, 37 Cal.4th at p. 434.) Here, there was
enough specificity to “fairly inform” the trial court of the bases of defendant’s objection,
and defendant’s claims on appeal reasonably resemble his trial court arguments. (Id. at
p. 435.) And under Partida, defendant “may argue that the asserted error in admitting the
evidence . . . had the additional legal consequence of violating due process,” despite that he
did not make a due process argument below. (Ibid.) Thus, we conclude that defendant’s
claims regarding the Woods intimidation evidence have not been forfeited.
              3. Legal Principles and Standard of Review
       “ ‘ “Only relevant evidence is admissible (Evid.Code, § 350; [citations] ), and, except
as otherwise provided by statute, all relevant evidence is admissible[.] (Evid. Code, § 351;
see also Cal. Const., art. I, § 28, subd. (d) . . .).” [Citation.]’ ” (People v. Tully (2012) 54
Cal.4th 952, 1010 (Tully).) “ ‘Relevant evidence’ means evidence, including evidence
relevant to the credibility of a witness or hearsay declarant, having any tendency in reason to
prove or disprove any disputed fact that is of consequence to the determination of the
action.” (Evid. Code, § 210.) Relevant evidence must be excluded “when its probative
value is substantially outweighed by its prejudicial effect.” (People v. Tran (2011) 51
Cal.4th 1040, 1047 (Tran); Evid. Code, § 352.)
       We “appl[y] the abuse of discretion standard of review to any ruling by a trial court
on the admissibility of evidence.” (People v. Waidla (2000) 22 Cal.4th 690, 723 (Waidla).)
“The trial court has broad discretion to determine the relevance of evidence [citation], and

                                                32
we will not disturb the court’s exercise of that discretion unless it acted in an arbitrary,
capricious or patently absurd manner.” (People v. Jones (2013) 57 Cal.4th 899, 947
(Jones).) Likewise, “[a] trial court’s exercise of discretion under section 352 will be upheld
on appeal unless the court . . . exercised its discretion in an arbitrary, capricious, or patently
absurd manner.” (People v. Thomas (2012) 53 Cal.4th 771, 806 (Thomas).)
              4. Analysis
       The trial court did not elaborate on the reasons for its ruling that it would allow the
prosecution to present evidence that George intimidated Woods other than to state that it
would instruct the jury that the evidence pertained to “the credibility of the witnesses subject
to the intimidation.” The court instructed the jury that it could “use th[e] evidence to
help . . . determine the credibility of Khalil Owen’s and Jessie Gulley’s testimony.” We
therefore glean from the court’s statement and its instruction that it implicitly found the
Woods intimidation evidence relevant to Owens’s and Gulley’s credibility and not
substantially more prejudicial than probative.
       We find the evidence to be of limited relevance to Owens’s and Gulley’s credibility.
Both Owens and Gulley testified to acts of intimidation by George. That George also
intimidated Woods tended to corroborate Owens’s and Gulley’s testimony that George
intimidated them and to bolster their credibility generally.
       Owens and Gulley were key prosecution witnesses whose credibility was contested at
trial. Owens testified that defendant was one of the people who had engaged in a verbal
confrontation with Maynard; he saw a bulge on defendant’s hip that night; and before he
heard the gunshots, he saw defendant walking in the direction of the crime scene. Gulley
testified that Maynard had called defendant a “ ‘bitch’ ” outside of the taqueria, and Gulley
placed defendant at the scene of the shooting with a gun. Gulley stated that defendant shot
his hand when he grabbed defendant’s gun and that as he ran from defendant, he heard two
more gunshots before he turned and saw Jackson on the ground. Both Owens and Gulley



                                                33
admitted during their testimony that they had lied to the police during the investigation of
this case, and Maynard initially identified Owens as the shooter.
       Defendant’s theory, in contrast, was that Owens killed Jackson, and defendant
repeatedly challenged Owens’s and Gulley’s credibility. Given that the Woods intimidation
evidence bolstered Owens’s and Gulley’s credibility and that their credibility was contested,
the trial court’s implicit determination of relevance was not “arbitrary, capricious or patently
absurd.” (Jones, supra, 57 Cal.4th at p. 947.) While defendant argues that the evidence
“essentially constituted impermissible character evidence against George (Evid. Code,
§ 1101),” defendant did not object to the evidence on that ground below and is foreclosed
from doing so here. (See Partida, supra, 37 Cal.4th at p. 435 [a defendant “may not argue
that the court should have excluded the evidence for a reason different from his trial
objection”].)
       We also conclude that the trial court did not abuse its discretion when it implicitly
determined that the Woods intimidation evidence was not substantially more prejudicial
than probative. As we stated above, the evidence was somewhat probative of Owens’s and
Gulley’s credibility, and the trial court limited the evidence’s use to helping the jury
determine Owens’s and Gulley’s credibility.
       Defendant argues that the recorded jail call between George and defendant “only
provided a speculative inference that George was even referring to . . . Woods,” presumably
because during the call George referred to the person he spoke to at the preliminary hearing
only as “Brah.” However, because the evidence was relevant to Owens’s and Gulley’s
credibility generally and their testimony regarding George’s conduct toward them, it was
not particularly important that it was Woods who George also intimidated. And the jail call
made clear that George at the very least told someone who was subpoenaed for the hearing
not to “be showing up over here.” There was also evidence that the George Thompson Jr.
Facebook account had searched for “Sean Woods” several times the day before the
preliminary hearing; that Woods failed to appear at the hearing; and that George was

                                               34
arrested for intimidating Woods. It was reasonable to infer from this evidence that George
was referring to Woods as “Brah” during the jail call.
       Defendant argues that the evidence “could only have reflected negatively on [him]
since . . . it indicated his brother was going around intimidating numerous witnesses.” The
trial court forbade the jury from using the evidence against defendant “in any way,”
however, and told the jury that “[t]here has been no evidence presented linking this conduct
to the defendant.” We presume that the jury followed the court’s instruction that it could
only use the evidence to help it determine Owens’s and Gulley’s credibility. (See Flinner,
supra, 10 Cal.5th at p. 717.) And given the evidence that George had also intimidated
Owens and Gulley, was once violent with Gulley, and was the leader of a Crip gang, and
that defendant had told Gulley the day after the shooting that if he said anything, he would
have a problem, the evidence of George’s intimidation of Woods was not particularly
inflammatory.
       For these reasons, we conclude that the trial court’s implicit determination that the
Woods intimidation evidence was not substantially more prejudicial than probative was not
an abuse of discretion as it was not “arbitrary, capricious, or patently absurd.” (Thomas,
supra, 53 Cal.4th at p. 806.)
              5. Due Process Claim
       Even if we were to assume that the trial court abused its discretion when it admitted
the Woods intimidation evidence, we would not find that the evidence’s admission rendered
the trial “fundamentally unfair” such that it violated defendant’s due process rights.
(Partida, supra, 37 Cal.4th at p. 399.) “To prove a deprivation of federal due process rights,
[defendant] must satisfy a high constitutional standard to show that the erroneous admission
of evidence resulted in an unfair trial. ‘Only if there are no permissible inferences the jury
may draw from the evidence can its admission violate due process. Even then, the evidence
must “be of such quality as necessarily prevents a fair trial.” [Citation.] Only under such
circumstances can it be inferred that the jury must have used the evidence for an improper

                                              35
purpose.’ [Citation.] ‘The dispositive issue is . . . whether the trial court committed an error
which rendered the trial “so ‘arbitrary and fundamentally unfair’ that it violated federal due
process.” [Citations.]’ [Citation.]” (People v. Albarran (2007) 149 Cal.App.4th 214, 231
[determining that irrelevant gang evidence that included threats to kill police officers
violated the due process clause].)
       Defendant argues that the evidence violated due process “given [its] inflammatory
nature,” but does not elaborate on that point other than by reiterating that the evidence could
only have been credited against him and was speculative. Defendant also compares this
case to McKinney v. Rees (9th Cir. 1993) 993 F.2d 1378 (McKinney).
       In McKinney, the defendant was convicted of murdering his mother by slitting her
throat with a knife. (McKinney, supra, 993 F.2d at p. 1381.) The trial court admitted
evidence that the defendant possessed various knives, occasionally strapped a knife to his
body while wearing camouflage pants, and had scratched the words “ ‘Death is His’ ” on a
closet door. (Id. at p. 1382.) The Ninth Circuit concluded that there were no permissible
inferences the jury could have drawn from the evidence as it was solely probative of the
defendant’s propensity to possess knives. (Id. at p. 1384.) It is unclear from the decision
whether defendant objected to the evidence on propensity grounds below. The Ninth Circuit
concluded that the “emotionally charged” evidence rendered the defendant’s trial
fundamentally unfair as the prosecution’s evidence against him was solely circumstantial
and there was no motive for the crime. (Id. at p. 1385.)
       In contrast here, the Woods intimidation evidence was relevant to Owens’s and
Gulley’s credibility and was not admitted as proof of defendant’s guilt. It was also not
“emotionally charged.” (McKinney, supra, 993 F.2d at p. 1385.) Thus, we find McKinney
inapposite.
       Regarding defendant’s remaining contentions, as we explained above the evidence
could not have been “credited against him” because the trial court instructed the jury that it
could not use the evidence against defendant. (See Flinner, supra, 10 Cal.5th at p. 717.)

                                              36
Further, the court told the jury after a defense investigator testified, which was on the same
day the Woods intimidation evidence was admitted, “[I]f a witness does not testify, that is
not evidence. There is no speculating as to what they would have said, what they could
have said. That -- that’s improper. [¶] . . . There’s other witnesses that you think might
have involvement. If you don’t hear their testimony, you cannot consider it. You can’t hold
it against the Defense; you can’t hold it against the Prosecution. You can’t hold it to the
benefit of the Defense; you can’t hold it to the benefit of the Prosecution. And I just wanted
that -- to reemphasize that.” And, as stated above, the evidence was not particularly
inflammatory.
       For these reasons, we conclude that the evidence did not render the trial
“fundamentally unfair.” (Partida, supra, 37 Cal.4th at p. 439.)
              6. Prejudice from the Assumed Error
       “Absent fundamental unfairness, state law error in admitting evidence is subject to
the traditional Watson[8] test: The reviewing court must ask whether it is reasonably
probable the verdict would have been more favorable to the defendant absent the error.”
(Partida, supra, 37 Cal.4th at p. 439.) Even if we were to assume that the admission of the
Woods intimidation evidence violated state law, we would determine that the error was
harmless under Watson based on the evidence against defendant and the trial court’s
instructions to the jury.
       The evidence against defendant was fairly strong. Video surveillance footage
showed defendant and several others involved in an argument with Maynard, who is
Jackson’s half-brother, on the date of the shooting. Although Maynard testified at trial that
he was not sure if the person who flashed the gun was the shooter, he consistently told the
police that during the argument the shooter flashed a gun at him. Maynard testified that the
man with the gun said something like, “ ‘You don’t want these problems. Come around the


       8
           People v. Watson (1956) 46 Cal.2d 818 (Watson).

                                              37
corner.’ ” Hayes, who was with Maynard and Jackson during the argument, identified
defendant as the person saying, “ ‘Take it around the corner.’ ”
       Owens and Gulley, who were in the group associated with defendant, both testified
that on the night of the shooting they saw a bulge on defendant’s hip. Gulley testified that
during the argument, Maynard called defendant “ ‘bitch,’ ” and that afterwards Owens told
defendant, “ ‘You know what you got to do,’ ” providing a motive for the shooting.
       Gulley was present at the shooting. Gulley stated that Jackson punched him, and
when he was about to punch Jackson in return, he saw defendant with a gun out. Gulley
grabbed the gun. Defendant shot Gulley’s hand and Gulley ran, bleeding, before hearing
more gunshots and seeing Jackson on the ground. Gulley’s testimony was partially
corroborated by his inclusion as a possible contributor to the minor DNA profile developed
from the blood stains on Jackson’s hand; Gulley’s trail of blood leading from the scene; the
scarring on Gulley’s hand; and the surveillance footage showing Gulley wrapping a jacket
around his hand and running. Gulley identified defendant as the person running behind him
in the surveillance footage and stated that the footage showed defendant putting the gun
away. Gulley further testified that when he told defendant that he had shot him, defendant
said that he “ ‘shouldn’t grab it.’ ” Gulley stated that the day after the shooting, defendant
told him that if he said anything, he would have a problem and that defendant’s brother
subsequently threatened him, too.
       In addition, defendant stated to his brother George during a recorded jail call that
Maynard was unable to identify him in a lineup because he did not know the shooter’s face.
It is reasonable to view this evidence as an admission by defendant that he was the shooter.
       Also supporting our finding of harmlessness is the trial court’s limiting instruction on
the witness intimidation evidence. As we stated above, the court told the jury that “[t]here
has been no evidence presented linking this conduct to the defendant and you may not use
that evidence against the defendant in any way. You may, however, use that evidence to
help you determine the credibility of Khalil Owen’s and Jessie Gulley’s testimony.”

                                              38
Defense counsel repeated the instruction during her closing argument, and we presume that
the jury followed it. (See Flinner, supra, 10 Cal.5th at p. 717.)
       For these reasons, we determine that it is not “reasonably probable that a result more
favorable to [defendant] would have been reached” absent the admission of evidence that
George intimidated Woods, and we reject defendant’s claims that the court committed
reversible error when it admitted the evidence. (Watson, supra, 46 Cal.2d at p. 836.)

       D.     Evidence of Internet Searches on the George Thompson, Jr. Facebook
              Account
       Defendant contends that the trial court erred when it admitted evidence of internet
searches performed on the George Thompson Jr. Facebook account. As we stated above,
George Thompson is defendant’s brother. The evidence consisted of searches for news
stations shortly after the shooting occurred; searches for Jackson in the days following the
shooting; and searches for “ ‘Wizzy’ ” “ ‘Wizzy Going’ ” in April 2016.9 “Wizzy” is
Owens’s moniker. Defendant contends that the evidence was irrelevant, more prejudicial
than probative, and violated his Fourteenth Amendment right to due process. The Attorney
General contends that the evidence of the news stations searches and the searches for
Jackson shortly after the shooting was probative of defendant’s involvement in the offense
and that the evidence of the searches for Owens was relevant to Owens’s credibility. The
Attorney General denies that any of the internet search evidence was more prejudicial than
probative or that the evidence violated defendant’s right to due process.
              1. Trial Court Proceedings
       The prosecution moved in limine to present evidence that the George Thompson Jr.
Facebook account conducted 12 searches for Jackson within several minutes a few days

       9
         Defendant also contends that the court erred when it admitted evidence of internet
searches on the Facebook account for Woods. Because defendant included this same
evidence in his claim that the court erred when it admitted evidence of George’s
intimidation of Woods, we do not address it separately here. We reject it for the same
reasons stated above.

                                              39
after the shooting; 1 search for Jackson six days after the shooting; and searches for
“ ‘Wizzy Going’ ” in April 2016, after the preliminary hearing. The prosecution contended
that the searches for Jackson were relevant to witnesses’ credibility and tended to establish
defendant’s identity as the shooter as defendant was not yet a suspect when the searches
occurred. The prosecution contended that the searches for “ ‘Wizzy Going’ ” were relevant
to Owens’s credibility and state of mind because defendant’s brother, George, attempted to
dissuade Owens from testifying.
       At the hearing on the motion, the prosecution reiterated the arguments in its motion
and added that the searches for Owens were relevant to defendant’s identity as the shooter.
       Defendant contended that it was speculative and not reasonable to infer from the
searches that he admitted to George that he was the shooter as it was possible that Gulley
told George about the shooting or that defendant himself told George about it since there
was no dispute that defendant was in the vicinity of the shooting. Defendant also argued
that “there has to be some connection” between him and the search evidence and that the
evidence was more prejudicial than probative, would confuse the issues, and would prevent
him from receiving a fair trial.
       The court ruled that it would allow evidence of George’s intimidation of witnesses
and the related Facebook searches. The court stated that if there was not a sufficient
connection between defendant and the evidence, it would instruct the jurors that the
evidence related solely to “judging the credibility of the witnesses who were the victims of
the [witness] intimidation, but they are not to use it against [defendant].” The court delayed
its ruling on the evidence of the searches for Jackson.
       Defendant subsequently filed a motion in limine objecting to the witness intimidation
evidence, the related Facebook searches, and the searches for Jackson. Defendant reiterated
his arguments that the evidence was speculative, not relevant, and more prejudicial than
probative and that there was no evidence linking him to George’s conduct. The court



                                              40
maintained its prior ruling regarding the witness intimidation evidence and “the extrinsic
proof” of George’s conduct.
       During the trial testimony of a prosecution investigator, an unreported bench
conference was held when the prosecution began questioning the investigator about
the George Thompson, Jr. Facebook account. The investigator subsequently testified that
on the date of the shooting, the account conducted at least three searches for news stations,
such as “ ‘KRON 4 News.’ ” The first search occurred on the date of the murder at
3:37 a.m.; the second search occurred at 3:38 a.m.; and the third search occurred at
3:46 a.m. The investigator stated that in his review of a couple thousand pages of account
records, he found only one other search for news, which appeared to be a random search and
“was not clustered with others.”
       The investigator testified that the Facebook account searched for “ ‘Marvin Jackson
Jr.’ ” two days after the murder. An article with Jackson’s name in it had appeared in a
newspaper earlier that day, but defendant had not been named as a suspect yet. The
investigator stated that there were “many searches” for Jackson that date, some occurring
just seconds apart, and testified to approximately 13 searches related to Jackson. The
investigator testified that there was “a more specific search . . . for ‘Marvin Jackson Jr. San
Jose CA’ ” six days after the murder.
       The investigator also testified about George’s intimidation of Owens. After stating
that a photograph of Owens testifying at the preliminary hearing had been posted to the
George Thompson Jr. Facebook account as well as various comments about the photograph,
including “ ‘[h]ashtag stop snitching,’ ” the investigator testified that there were four
searches by the account for “ ‘Wizzy Going’ ” or “ ‘Wizzy.’ ”
       Later during the investigator’s testimony, the court admonished the jury, “You’ve
heard evidence related to a photograph of Mr. Owens and conduct relating to ‘hashtag
snitch’ -- evidence of that sort. I’m going to give you an instruction at the end about how



                                               41
you may use that evidence and how you may not use that evidence. And it will be part of
the instructions at the conclusion of the case.”
       At the conclusion of the investigator’s testimony and outside of the jury’s presence,
the court stated that it permitted the evidence of the Facebook searches based on the
information that defendant lived at the address associated with the Facebook account, which
was also George’s address and the address that defendant gave when arrested. The court
continued, “I think that raises the inference . . . as to who accessed that Facebook account
and did those searches. [¶] And based on that, I’m allowing the admissibility,
over objection and after consideration of Evidence Code 352.”
              2. Legal Principles and Standard of Review
       As we stated above, all relevant evidence is generally admissible (Evid. Code,
§ 351), and evidence is relevant if it has “any tendency in reason to prove or disprove any
disputed fact that is of consequence to the determination of the action” (id., § 210).
Relevant evidence must be excluded “when its probative value is substantially outweighed
by its prejudicial effect.” (Tran, supra, 51 Cal.4th at p. 1047; Evid. Code, § 352.)
       We review a trial court’s ruling on the admissibility of evidence for an abuse of
discretion. (Waidla, supra, 22 Cal.4th at p. 723.) Thus, we will not find error unless the
court “exercised its discretion in an arbitrary, capricious, or patently absurd manner.”
(Thomas, supra, 53 Cal.4th at p. 806.)
              3. Analysis

                     a. Evidence of Internet Searches for News Stations and Jackson
                        Shortly After the Shooting
       Defendant contends that the evidence of internet searches by the George Thompson
Jr. Facebook account for news stations on the date of the shooting and for Jackson within
days of the shooting was not relevant because it was not reasonable to infer that the searches
were conducted “only because [he] was the shooter; this theory was wildly speculative.”
Defendant points out that there was no evidence that he “went home or stayed with [George]


                                               42
after the shooting”; that he had access to the Facebook account; that George had not learned
about the shooting from someone else; or that he had simply told George about the shooting
because he was in the vicinity of the shooting that night.
       We conclude that the trial court did not abuse its “ ‘broad discretion’ ” when it
implicitly determined that evidence that a Facebook account associated with defendant’s
home address conducted three searches for news stations at 3:37 a.m., 3:38 a.m., and
3:46 a.m. on the date of the shooting was relevant to defendant’s identity as the shooter.
(Tully, supra, 54 Cal.4th at p. 1010.) Although circumstantial and not overwhelmingly
convincing, “ ‘ “the evidence tend[ed] ‘ “logically, naturally, and by reasonable inference”
to establish [defendant’s] identity’ ” ’ ” as the shooter because the searches occurred just
over an hour after the shooting, were clustered together, and were highly unusual for the
account. (People v. Wallace (2008) 44 Cal.4th 1032, 1058 (Wallace).) The timing of the
searches, that there were multiple searches, and the atypical nature of the searches for the
account evinced that they were more than just a casual search for news.
       The same holds true for the evidence of the account’s “many searches” for Jackson
a couple of days after the shooting on the same date Jackson’s name appeared in a news
article and the single search for “ ‘Marvin Jackson Jr. San Jose CA’ ” six days after the
shooting. That there were other reasonable inferences that could be taken from the evidence
“do[es] not mean the [searches] ha[d] no tendency in reason to establish that defendant shot
[Jackson]. Those issues affect the probative weight of the evidence, not whether the
[evidence] meet[s] the threshold requirement of relevancy.” (People v. Alexander (2010) 49
Cal.4th 846, 904; see also People v. Farnam (2002) 28 Cal.4th 107, 156-157 [“ ‘Standing
alone the inference may have been weak, but that does not make the evidence
irrelevant.’ ”].)
       Defendant contends that even if relevant, the evidence of the Facebook searches
conducted shortly after the shooting was more prejudicial than probative because it was



                                              43
“wildly speculative”; the prosecution relied on it in closing argument; and it connected him
to George’s witness intimidation.
       We determine that although the probative value of the search evidence was somewhat
minimal, it was not “substantially outweighed by its prejudicial effect.” (Tran, supra, 51
Cal.4th at p. 1047.) The evidence was not particularly inflammatory, and defense counsel
directly countered the prosecution’s argument that the evidence demonstrated consciousness
of guilt and defendant’s identity as the shooter. Counsel asserted in closing “that [the]
whole thing about the searches the day or two after the homicide -- we don’t know who did
them,” and that even if defendant had performed the searches, it did not mean that he was
the shooter because “[w]e know that [defendant] was down there.” And we must reject
defendant’s claim that this search evidence somehow connected him to George’s witness
intimidation, as the trial court explicitly instructed the jury that “[t]here has been no
evidence presented linking this [witness intimidation] conduct to the defendant and you may
not use that evidence against the defendant in any way.” (See Flinner, supra, 10 Cal.5th at
p. 717 [“we presume [the jury] followed the court’s instructions”].)
       For these reasons, we conclude that the trial court did not abuse its discretion when it
admitted the evidence of the internet searches for news stations and for Jackson conducted
on the George Thompson Jr. Facebook account shortly after the shooting.

                      b. Evidence of Searches Related to Owens After Preliminary
                         Hearing
       Defendant contends that the evidence of the Facebook searches related to Owens in
April 2016 should have been excluded as irrelevant and as more prejudicial than probative
because they did not corroborate George’s intimidation of Owens; no corroboration of
George’s intimidation of Owens was necessary; and there was no evidence that Owens was
aware of the searches such that they were intimidating to him.
       As we recounted above, the trial court admitted evidence that George engaged in acts
of witness intimidation against Owens, finding that the evidence was relevant to Owens’s


                                                44
credibility. Evidence was presented that on April 3, 2016, the George Thompson, Jr.
Facebook account posted a photograph of Owens testifying at the preliminary hearing with
the comment, “ ‘Some snitch who on the stand testify.’ ” A later comment posted by the
account stated, “ ‘He got that ET Finger. Hashtag stop snitching.’ ” There was evidence
that George had attended the hearing and that the photograph was taken from the area where
George was sitting. At issue here is the evidence that the same Facebook account searched
for Owens by his nickname, “ ‘Wizzy,’ ” and “ ‘Wizzy Going’ ” a total of four times
between April 5 and April 8.
       Contrary to defendant’s assertion, evidence that the George Thompson, Jr. Facebook
account searched for Owens multiple times around when the account posted the photograph
of Owens testifying does tend to corroborate that George was involved in the intimidation of
Owens. “ ‘ “[T]he evidence tend[ed] ‘ “logically, naturally, and by reasonable
inference” ’ ” ’ ” to establish that George was involved in the intimidation because the
Facebook account was linked to George and it shows George’s persistent interest in Owens.
(Wallace, supra, 44 Cal.4th at p. 1058.) Importantly, “ ‘ “ ‘[e]vidence that a witness is
afraid to testify or fears retaliation for testifying is relevant to the credibility of that witness
and is therefore admissible. [Citations.] An explanation of the basis for the witness’s fear is
likewise relevant to [his] credibility and is well within the discretion of the trial court.
[Citations.]’ ” [Citation.] “Moreover, evidence of a ‘third party’ threat may bear on the
credibility of the witness, whether or not the threat is directly linked to the defendant.” ’ ”
(People v. Seumanu (2015) 61 Cal.4th 1293, 1313.)
       Defendant argues that the searches for Owens should have been excluded as more
prejudicial than probative because “[t]heir minimal corroborative value as to the witness
intimidation was substantially outweighed by the implication that George was getting highly
involved with several witnesses and that he may have been doing his brother’s bidding.” As
we have stated several times, however, the trial court instructed the jury regarding “conduct
associated with George Thompson . . . attempting to influence Khalil Ow[en]s” that “[t]here

                                                 45
has been no evidence . . . linking this [witness intimidation] conduct to the defendant and
you may not use that evidence against the defendant in any way.” We presume that the jury
followed that instruction. (Flinner, supra, 10 Cal.5th at p. 717.) While defendant asserts
that there was “a real risk” that the Facebook search evidence “could have been credited
against [him],” as the jury instruction did not specify that it pertained to the Facebook
searches, the trial court told the jury during the investigator’s testimony, “You’ve heard
evidence related to a photograph of Mr. Owens and conduct relating to ‘hashtag snitch’ --
evidence of that sort. I’m going to give you an instruction at the end about how you may
use that evidence and how you may not use that evidence. And it will be part of the
instructions at the conclusion of the case.” This mid-testimony admonishment sufficiently
grouped the evidence together such that it would have been clear to the jury that the
subsequent instruction covered the George Thompson, Jr. Facebook account searches for
Owens.
       Defendant has not demonstrated that the probative value of the Facebook account
searches for Owens was “substantially outweighed by its prejudicial effect.” (Tran, supra,
51 Cal.4th at p. 1047.) The evidence of the searches for Owens was not inflammatory,
especially given the evidence that the account had previously posted a photograph of Owens
testifying and comments about being a “ ‘snitch’ ” and “ ‘snitching.’ ” Nor was it
cumulative to the extent that the trial court abused its discretion for failing to exclude it on
that basis. (See Booker, supra, 51 Cal.4th at p. 194 [a trial court must exclude “unduly
cumulative” evidence].)
       For these reasons, we conclude that the trial court did not err when it admitted the
evidence of the George Thompson Jr. Facebook account’s internet searches for Owens.
                      c. Due Process
       Defendant further contends that the admission of the internet searches conducted on
the George Thompson, Jr. Facebook account violated his right to due process under the
federal Constitution. However, since we have not found that the admission of the evidence

                                               46
was error under state law, we need not decide “the consequences of that error, including . . .
whether the error was so serious as to violate due process.” (Partida, supra, 37 Cal.4th at
p. 437.)
       E.     Cumulative Prejudice
       Defendant contends that his convictions must be reversed due to cumulative
prejudice from the trial court’s errors, which denied him a trial that comported with due
process. “We have considered each claim on the merits, and neither singly nor cumulatively
do they establish prejudice requiring the reversal of the convictions.” (People v. Lucas
(1995) 12 Cal.4th 415, 476.)
       F.     Prior Prison Term Enhancement
       The parties agree that the prior prison term enhancement must be stricken based on a
recent change to the law. We concur.
       Effective January 1, 2020, Senate Bill No. 136 (2019-2020 Reg. Sess.) amended the
prior prison term sentence enhancement under section 667.5, subdivision (b) by limiting its
application to prison terms that, unlike defendant’s, were served for a sexually violent
offense as defined in Welfare and Institutions Code section 6600, subdivision (b).
(Stats. 2019, ch. 590, § 1.) The amendment applies retroactively to defendant because it is
an ameliorative change, there is no indication that the Legislature intended the amendment
to apply solely prospectively, and defendant’s case is not yet final on appeal. (See People v.
Jennings (2019) 42 Cal.App.5th 664, 680-682.) We will therefore order the trial court to
strike the section 667.5, subdivision (b) sentence enhancement.
       G.     Firearm Enhancement
       Defendant contends that the matter must be remanded for resentencing to allow the
trial court to exercise its newly enacted discretion to strike the section 12022.53,
subdivision (d) firearm enhancement. Defendant asserts that the trial court may also reduce
his punishment by imposing a lesser included firearm enhancement. The Attorney General



                                               47
concedes that the case should be remanded for the court to exercise its discretion to strike
the enhancement.
       “Section 12022.53 sets forth the following escalating additional and consecutive
penalties, beyond that imposed for the substantive crime, for use of a firearm in the
commission of specified felonies . . . : a 10-year prison term for personal use of a firearm,
even if the weapon is not operable or loaded (id., subd. (b)); a 20-year term if the defendant
‘personally and intentionally discharges a firearm’ (id., subd. (c)); and a 25-year-to-life term
if the intentional discharge of the firearm causes ‘great bodily injury’ or ‘death, to any
person other than an accomplice’ (id., subd. (d)).” (People v. Gonzalez (2008) 43 Cal.4th
1118, 1124.)
       Effective January 1, 2018, Senate Bill No. 620 (2017-2018 Reg. Sess.) amended
section 12022.53, subdivision (h) to give trial courts discretion to strike or dismiss a
section 12022.53 firearm enhancement at sentencing in the interests of justice. (Stats. 2017,
ch. 682, § 2.) Prior to the amendment, imposition of the enhancement was mandatory. (See
former § 12022.53, subd. (h); Stats. 2010, ch. 711, § 5.) We concur with the parties that as
an ameliorative change to the law, the amendment to section 12022.53 applies retroactively
to cases that are not yet final on appeal. (See People v. Woods (2018) 19 Cal.App.5th 1080,
1090-1091.)
       After the amendment to section 12022.53, subdivision (h), People v. Morrison (2019)
34 Cal.App.5th 217, 223 (Morrison) held that trial courts have “discretion to impose an
enhancement under section 12022.53, subdivision (b) or (c) as a middle ground to a lifetime
enhancement under section 12022.53, subdivision (d), if such an outcome [is] found to be in
the interests of justice under section 1385.” A split developed in the Courts of Appeal
regarding whether a trial court had the discretion to impose a lesser uncharged
section 12022.53 enhancement.
       In People v. Tirado (2022) 12 Cal.5th 688, 697 (Tirado), the California Supreme
Court recently concluded that Morrison “correctly described the scope of a trial court’s

                                               48
sentencing discretion under section 12022.53.” Tirado determined that the “statutory
framework” of section 12022.53, as amended by Senate Bill No. 620, “permits a court to
strike the section 12022.53(d) enhancement found true by the jury and to impose a lesser
uncharged statutory enhancement instead.” (Tirado, supra, at p. 692.) “When an
accusatory pleading alleges and the jury finds true the facts supporting a section
12022.53(d) enhancement, and the court determines that the section 12022.53(d)
enhancement should be struck or dismissed under section 12022.53(h), the court may, under
section 12022.53(j), impose an enhancement under section 12022.53(b) or (c).” (Id. at
p. 700.) “[T]he Legislature has permitted courts to impose the penalties under
section 12022.53(b), (c), or (d) so long as the existence of facts required by the relevant
subdivision has been alleged and found true.” (Id. at p. 702.)
       The remaining question then is whether remand is required or if it would be an “ ‘idle
act.’ ” (People v. Gamble (2008) 164 Cal.App.4th 891, 901 (Gamble).) Generally, “when
the record shows that the trial court proceeded with sentencing on the . . . assumption it
lacked discretion, remand is necessary so that the trial court may have the opportunity to
exercise its sentencing discretion at a new sentencing hearing.” (People v. Brown (2007)
147 Cal.App.4th 1213, 1228.) The rationale for this general rule is that “[d]efendants are
entitled to ‘sentencing decisions made in the exercise of the “informed discretion” of the
sentencing court,’ and a court that is unaware of its discretionary authority cannot exercise
its informed discretion.” (Ibid.) However, where “ ‘the record shows that the trial court
would not have exercised its discretion even if it believed it could do so, then remand would
be an idle act and is not required.’ ” (Gamble, supra, at p. 901; see also People v. Gutierrez
(2014) 58 Cal.4th 1354, 1391 [remand for resentencing is appropriate “unless the record
‘clearly indicate[s]’ that the trial court would have reached the same conclusion ‘even if it
had been aware that it had such discretion’ ”].)
       Here, the trial court did not elaborate on its sentencing decisions. It simply stated
that probation was denied and defendant was committed for 75 years to life consecutive to

                                              49
one year. When asked to break down the sentence, the court stated, “25 to life for the
first degree murder, . . . doubled to 50 to life because of the strike prior. [¶] 25 years added
for the gun enhancement pursuant to 12022.53, for 75 years to life. [¶] The gun possession
charge in Count Two is the mid term of four years concurrent, and then the prison prior is
one year consecutive pursuant to 667.5(b), for a total term of 75 years to life consecutive to
one year.” Because there is no indication from the record “ ‘that the trial court would not
have exercised its discretion even if it believed it could do so,” remand is required.
(Gamble, supra, 164 Cal.App.4th at p. 901.)
       Accordingly, we will remand the matter to give the trial court an opportunity to
exercise its discretion to strike the section 12022.53, subdivision (d) firearm enhancement or
to impose a lesser enhancement under section 12022.53, subdivision (b) or (c). We express
no opinion on how the trial court should exercise its discretion on remand.
       H.     Criminal Justice Administration Fee
       Defendant contends that there is insufficient evidence to support the trial court’s
imposition of a $129.75 criminal justice administration fee pursuant to Government Code
sections 29550, 29550.1, and 29550.2, also known as the booking fee. Because the court
specified that the fee was to be paid to the city of San Jose, we presume that the statutory
basis for the fee was former Government Code section 29550.1, which stated that “[a]ny
city . . . whose officer or agent arrests a person is entitled to recover any criminal justice
administration fee imposed by a county from the arrested person if the person is convicted
of any criminal offense related to the arrest.” Defendant argues that imposition of the fee
was improper because there was no evidence that he was arrested or booked by the San Jose
Police Department.
       Assembly Bill No. 1869 “abrogated the authority to impose and collect . . . the
criminal justice administration fee.” (People v. Greeley (2021) 70 Cal.App.5th 609, 626
(Greeley).) Newly enacted Government Code section 6111 provides that “[o]n and after
July 1, 2021, the unpaid balance of any court-imposed costs pursuant to . . . subdivision (c)

                                                50
or (f) of Section 29550, and Sections 29550.1, 29550.2, and 29550.3 . . . is unenforceable
and uncollectible and any portion of a judgment imposing those costs shall be vacated.”
(Gov. Code, § 6111, subd. (a).) In other words, “by its plain terms,” Government Code
section 6111 “make[s] any unpaid portion of the identified assessments, as they existed on
June 30, 2021, ‘unenforceable and uncollectible’ as of July 1, 2021. [Citation.]” (Greeley,
supra, at p. 626.) Further, “the statute . . . mandates that any portion of a judgment
imposing those fees be vacated.” (Id. at pp. 626-627, fns. omitted.)
       Accordingly, pursuant to Government Code section 6111, the unpaid balance of the
criminal justice administration fee must be vacated, rendering moot defendant’s sufficiency
of the evidence claim. (See Eye Dog Foundation v. State Board of Guide Dogs for the Blind
(1967) 67 Cal.2d 536, 541 [if no effectual relief can be granted, an appeal will be dismissed
as moot].) Although defendant asserts that he is entitled to reimbursement for “any booking
fee” that he has already paid, there is no evidence in the record that defendant has paid any
portion of the fee. Because this case must be remanded for resentencing, defendant may
raise this argument in the trial court in the first instance.
       I.      Restitution Order
       Defendant contends that insufficient evidence supports $5,000 of the $13,083 in
direct victim restitution he was ordered to pay Jackson’s parents. According to the
probation report, the parents requested $5,000 to reimburse them for the outstanding balance
they paid on Jackson’s car. Defendant argues that there is insufficient evidence to support
the $5,000 ordered for the vehicle payment because Jackson’s parents did not suffer a
financial loss; “they gained a car.” Defendant also contends that the order was improper
because “the outstanding debt was not caused by the crime.” Defendant asserts that to the
extent counsel’s objection to the $5,000 in restitution did not preserve his claim, he received
ineffective assistance of counsel. The Attorney General contends that the claim has been
forfeited because defendant did not request a restitution hearing and that defendant has not
shown that his trial counsel was ineffective.

                                                 51
              1. Trial Court Proceedings
       The probation report stated that Jackson’s parents “had to pay the remaining balance
of $5,000 on [Jackson’s] vehicle,” and requested direct victim restitution to reimburse them
for that payment as well as funeral expenses.
       Defendant objected to the requested restitution for the car, asserting that he did not
know if that was “an appropriate item for restitution” because “[t]he vehicle probably
remained in the [family’s] custody and control.”
       The trial court ordered defendant to pay $13,083 to Jackson’s parents and advised
defendant that he had “a right to a hearing to contest that amount.” The court also ordered
defendant to pay $5,000 to the California Victim Compensation Board. The written
restitution order pertains solely to the board’s restitution.
       It does not appear from the record that defendant requested a restitution hearing.
              2. Relevant Legal Principles Regarding Victim Restitution
       Section 1202.4 provides that “a victim of crime who incurs an economic loss as a
result of the commission of a crime shall receive restitution directly from a defendant
convicted of that crime.” (§ 1202.4, subd. (a)(1).) A “victim” includes the victim’s parents.
(Id., subd. (k)(3)(A).) Absent two inapplicable exceptions, “in every case in which a victim
has suffered economic loss as a result of the defendant’s conduct, the court shall require that
the defendant make restitution to the victim . . . in an amount established by court order,
based on the amount of loss claimed by the victim . . . or any other showing to the court.”
(Id., subd. (f).) The restitution ordered “shall be of a dollar amount that is sufficient to fully
reimburse the victim . . . for every determined economic loss incurred as the result of the
defendant’s criminal conduct.” (Id., subd. (f)(3).)
              3. Forfeiture
       On this record, we determine that defendant has forfeited his claim challenging the
$5,000 in direct victim restitution ordered to reimburse Jackson’s parents for the outstanding
debt they paid on Jackson’s car. The trial court was entitled to rely on the probation report

                                                52
as the basis for the parents’ claimed $5,000 loss. (See People v. Lockwood (2013) 214
Cal.App.4th 91, 96; § 1202.4, subd. (f).) Given that defendant did not request a restitution
hearing, the court had no basis to deny the requested restitution as “ ‘ “ ‘[s]ection 1202.4
does not, by its terms, require any particular kind of proof’ ” ’ ” (People v. Weatherton
(2015) 238 Cal.App.4th 676, 684) and victim restitution is mandatory (§ 1202.4,
subd. (a)(1)).
       Defendant couches his claim in terms of insufficiency of the evidence, which
generally can be raised for the first time on appeal (see People v. McCullough (2013) 56
Cal.4th 589, 596), but the arguments defendant makes in support of the claim belie that
description. Defendant argues that he did not cause the car debt and that the $5,000 in
restitution was a windfall because the parents also got to keep the car. A sufficiency of the
evidence challenge, in contrast, maintains that the evidence in the record does not support
the judgment (see People v. Westerfield (2019) 6 Cal.5th 632, 713), an argument defendant
does not make.
       That defendant forfeited his claim is demonstrated by the lacking factual support in
the record for his arguments. For example, without a restitution hearing, there is no basis to
conclude that the $5,000 in restitution constituted a windfall as there is no information
regarding the value of the car at the time of Jackson’s death. Nor is there any evidence
regarding the car loan that would clarify whether Jackson’s death obligated Jackson’s
parents to pay the outstanding balance.
       For these reasons, we conclude that defendant has forfeited his challenge to the
restitution order by failing to request a restitution hearing. (Cf. People v. Holloway (2004)
33 Cal.4th 96 133 [“A tentative pretrial evidentiary ruling, made without fully knowing
what the trial evidence would show, will not preserve the issue for appeal if the appellant
could have, but did not, renew the objection or offer of proof and press for a final ruling in
the changed context of the trial evidence itself”].)



                                               53
              4. Ineffective Assistance of Counsel
       Defendant contends that if the claim has been forfeited, he received ineffective
assistance of counsel. As explained above, to prevail on an ineffective assistance of counsel
claim, a defendant must establish both that his or her counsel’s performance was deficient
and that he or she suffered prejudice. (Strickland, supra, 466 U.S. at p. 687.) Defendant has
not demonstrated either deficient performance or prejudice here.
       Regarding deficient performance, reversal on direct appeal is warranted only if
“(1) the record affirmatively discloses counsel had no rational tactical purpose for the
challenged act or omission, (2) counsel was asked for a reason and failed to provide one, or
(3) there simply could be no satisfactory explanation.” (Mai, supra, 57 Cal.4th at p. 1009.)
Because the record does not reveal why counsel failed to request a restitution hearing to
contest the order to reimburse Jackson’s parents for the car debt, we cannot conclude that
counsel was deficient as there are satisfactory explanations for the failure.
       Similarly, regarding prejudice, without any facts about the car loan, ownership, or
value in the record, defendant cannot “show that there is a reasonable probability that, but
for counsel’s unprofessional errors, the result of the proceeding would have been different.”
(Strickland, supra, 466 U.S. at p. 694.)
       J.     Imposition of Fines and Fees
       Relying primarily on People v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas), which
was decided after defendant was sentenced, defendant claims that the trial court’s
imposition of a $10,000 restitution fine (§ 1202.4, subd. (b)), an $80 court operations
assessment (§ 1465.8), a $60 court facilities assessment (Gov. Code, § 70373), and a
$129.75 criminal justice administrative fee (Gov. Code, § 29550.1)10 and its stayed
imposition of a $10,000 parole revocation restitution fine (§ 1202.45) violated the due
process, equal protection, and excessive fines clauses of the federal and state Constitutions

       10
         As stated above, any outstanding balance on the criminal justice administrative fee
must be vacated pursuant to Government Code section 6111.

                                               54
because defendant lacked the ability to pay. Defendant further contends that the court
abused its discretion and violated his due process rights when it imposed a restitution fine in
excess of the statutory minimum. In response, the Attorney General suggests that we allow
defendant to request a hearing on his inability to pay on remand.
              1. Trial Court Proceedings
       At sentencing, defendant asked the court to impose the mandatory minimum
restitution fine, which was $300. Defendant stated that “he’s been somewhat unemployed
and certainly he will be in custody for the rest of his life and . . . would ask the court not to
tax his family or anyone else with the restitution amount [sic],” and asserted that it was
within the court’s discretion to impose the mandatory minimum.
       The probation report stated that defendant has three children. At the time of his
arrest, defendant had been working as a stocker for a month. His longest stretch of
employment was three months as a landscaper in 2014 before a separate arrest. Defendant
also had experience as a janitor. The report recommended the statutory maximum
restitution fine of $10,000.
       The court ruled: “Despite the request of the defendant, I’m going to order a
$10,000 restitution fund fine under the formula permitted by . . . Section 1202.4(b)(2).” The
court imposed the assessments described above and imposed and stayed a $10,000 parole
revocation fund fine.
              2. Dueñas Inability to Pay Claim
       In Dueñas, the court held that the imposition of a court operations assessment and a
court facilities assessment without a determination of the defendant’s ability to pay was
“fundamentally unfair” and violated due process under the federal and state Constitutions.
(Dueñas, supra, 30 Cal.App.5th at p. 1168.) The court also concluded that the execution of
a restitution fine under section 1202.4 “must be stayed unless and until the trial court holds
an ability to pay hearing and concludes that the defendant has the present ability to pay the
restitution fine.” (Dueñas, supra, at p. 1164.)

                                                55
       As we explained above, we must remand the matter to give the trial court an
opportunity to exercise its newly enacted discretion on the section 12022.53 firearm
enhancement. Because the Attorney General has no objection to defendant raising his
Dueñas claim on remand, we will allow defendant to raise the claim before the trial court on
remand. (See People v. Castellano (2019) 33 Cal.App.5th 485, 490.) Although defendant
asserts in his reply brief that “remand is unnecessary since the appellate record indicates an
inability to pay,” the record is undeveloped as defendant did not request an ability to pay
determination below. Nor do we generally make factual findings in the first instance. Thus,
remand on defendant’s Dueñas claim is appropriate.
                 3. Abuse of Discretion in Imposition of Restitution Fine
       Defendant contends that the trial court abused its discretion and violated his due
process rights when it imposed a restitution fine above the statutory minimum because he
“made it clear that he lacked the ability to pay a restitution fine in excess of the minimum
amount” and the court was “unaware that prisoners do not have the assumed ability to pay,
and it failed to properly consider departing from the statutory formula in light of [his]
inability to pay.” Defendant highlights the information in the probation report regarding his
three children and employment history to support his claim.
       As defendant recognizes, however, a trial court has broad discretion to set the amount
of the restitution fine. (§ 1202.4, subd. (b)(1); see also People v. Urbano (2005) 128
Cal.App.4th 396, 405 (Urbano).) The court may impose the restitution fine in any amount
between $300 and $10,000, “commensurate with the seriousness of the offense.” (§ 1202.4,
subd. (b)(1).)
       In setting the amount above the statutory minimum, “the court shall consider any
relevant factors, including, but not limited to, the defendant’s inability to pay, the
seriousness and gravity of the offense and the circumstances of its commission, any
economic gain derived by the defendant as a result of the crime, the extent to which any
other person suffered losses as a result of the crime, and the number of victims involved in

                                               56
the crime.” (§ 1202.4, subd. (d).) The court may also “determine the amount of the fine as
the product of the minimum fine . . . multiplied by the number of years of imprisonment the
defendant is ordered to serve, multiplied by the number of felony counts of which the
defendant is convicted.” (§ 1202.4, subd. (b)(2).) The court is not required to hold a
hearing or state its findings for the record unless it declines to impose the fine. (§ 1202.4,
subds. (b) & (d); Urbano, supra, 128 Cal.App.4th at pp. 405-406.)
       The trial court was aware through its review of the probation report that defendant
had three kids and a limited employment history. And, certainly, the court was cognizant of
the fact that it ordered defendant to pay $13,083 in direct victim restitution. Nonetheless, it
was within the court’s discretion to order the maximum restitution fine based on the
permissive statutory formula, which here calculates to an amount well above the statutory
maximum ($22,800). (§ 1202.4, subd. (b)(1), (2).) Moreover, the court made it clear when
it imposed the maximum fine that it had considered defendant’s request for the minimum,
and “express findings by the court as to the factors bearing on the amount of the fine are not
required.” (People v. Avila (2009) 46 Cal.4th 680, 729.) For those reasons, we reject
defendant’s claim that the trial court abused its discretion when it imposed the maximum
restitution fine. Nor has defendant shown that the court relied on unreliable or inaccurate
facts such that its imposition of the fine violated the due process clause. (See United States
v. Tucker (1972) 404 U.S. 443, 447-448.)
       K.     Strike Allegation Based on Juvenile Adjudication
       Defendant contends that the prior strike allegation based on his juvenile adjudication
of aggravated kidnapping (§ 209.5) violated his right to a jury trial under the federal and
state Constitutions because he had no right to a jury trial in the juvenile proceeding.
Defendant also contends that the use of the adjudication violated his jury trial rights because




                                               57
a jury did not find that section 667, subdivision (d)(3)’s requirements for a juvenile
adjudication to qualify as a strike were met.11
              1. Trial Court Proceedings
       Defendant waived his right to a jury trial on the prior strike allegation, which was
based on his adjudication of aggravated kidnapping. At the conclusion of the court trial on
the allegation, the court found beyond a reasonable doubt that defendant “suffered a juvenile
adjudication, pursuant to Welfare and Institution Code Section 602, for an offense listed in
Welfare and Institutions Code Section 707(b), . . . kidnapping for the purpose of robbery,
Penal Code Section 209.5, Santa Clara County Superior Court Case Y90681, and th[at]
defendant committed the offense when he was 16 years old or older.” Based on its finding,
the trial court doubled the sentence imposed on count 1.
              2. Legal Principles
       The Three Strikes law “prescribes increased punishment for a person who is
convicted of a felony after sustaining one or more qualifying prior felony convictions or
juvenile adjudications, which are commonly known as strikes.” (People v. Barragan (2004)
32 Cal.4th 236, 239.) “A qualifying juvenile adjudication must be pleaded and proved
beyond a reasonable doubt [citations], and the defendant has a statutory right to jury trial on
the issue of whether he or she suffered the prior adjudication [citations].” (People v. Smith
(2003) 110 Cal.App.4th 1072, 1079.)
       In People v. Nguyen (2009) 46 Cal.4th 1007, 1010 (Nguyen), the California Supreme
Court addressed whether the federal Constitution allows the use of a juvenile adjudication as
a prior strike even though there is no right to a jury trial in the juvenile proceeding. “A


       11
           Section 667, subdivision (d)(3) provides that a juvenile adjudication qualifies as a
prior strike if the juvenile was at least 16 years old at the time of the offense; the offense is
listed in Welfare and Institutions Code 707, subdivision (b) or described in paragraph (1) or
(2) as a serious or violent felony; the juvenile was found fit to be dealt with under the
juvenile court law; and the juvenile was adjudged a ward of the juvenile court. (See also
1170.12, subd. (b)(3).)

                                               58
series of United States Supreme Court decisions, beginning with Apprendi v. New Jersey
(2000) 530 U.S. 466 [(Apprendi)], establishes an adult criminal defendant’s general right . . .
to a jury finding beyond reasonable doubt of any fact used to increase the sentence for a
felony conviction beyond the maximum term permitted by conviction of the charged offense
alone.” (Nguyen, supra, at p. 1010.) However, the United States Supreme Court excepted
from Apprendi’s general rule “the fact of a prior conviction,” which may properly be
determined by the sentencing court. (Apprendi, supra, at p. 490.) Thus, the California
Supreme Court held in Nguyen that “Apprendi does not bar the use of a constitutionally
valid, fair, and reliable prior adjudication of criminal conduct to enhance a subsequent adult
sentence simply because the prior proceeding did not include the right to a jury trial.”
(Nguyen, supra, at p. 1025.) “[T]he absence of a constitutional or statutory right to jury trial
under the juvenile law does not, under Apprendi, preclude the use of a prior juvenile
adjudication of criminal misconduct to enhance the maximum sentence for a subsequent
adult felony offense by the same person.” (Nguyen, supra, at p. 1028.)
       More recently, in People v. Gallardo (2017) 4 Cal.5th 120 (Gallardo), the California
Supreme Court held that “[u]nder the Sixth Amendment to the United States Constitution, as
interpreted in Apprendi . . . , any fact, other than the fact of a prior conviction, that increases
the statutorily authorized penalty for a crime must be found by a jury beyond a reasonable
doubt.” (Id. at p. 123.) “ ‘The Sixth Amendment contemplates that a jury—not a
sentencing court—will find’ the facts giving rise to a conviction, when those facts lead to
the imposition of additional punishment under a recidivist sentencing scheme. [Citation.]”
(Id. at p. 134.)
       Nonetheless, the court reaffirmed “that determinations about the nature of prior
convictions are to be made by the [sentencing] court, rather than a jury, based on the record
of conviction.” (Gallardo, supra, 4 Cal.5th at p. 138; see also People v. McGee (2006) 38
Cal.4th 682, 695 [“there has been a clear expression of legislative intent that a jury play a
very limited role in determining prior offense allegations and that a court, not a jury,

                                                59
examine records of prior convictions to determine whether the conviction alleged qualifies
as a conviction under the applicable sentence-enhancement provision”], overruled on
another point in Gallardo, supra, at p. 134.)
              3. Lack of Jury Trial Right in Juvenile Proceedings
       Relying primarily on the United States Supreme Court cases Descamps v. United
States (2013) 570 U.S. 254 (Descamps) and Mathis v. United States (2016) 579 U.S. 500
(Mathis), as well as the California Supreme Court’s decision in Gallardo, supra, 4 Cal.5th
120, defendant urges us to determine that the use of his juvenile adjudication as a prior
strike violated his constitutional rights to a jury trial because he had no right to a jury trial in
the juvenile proceeding. We conclude otherwise.
       In both Descamps and Mathis, the United States Supreme Court interpreted the
federal Armed Career Criminal Act (18 U.S.C. § 924(e)) in light of the Sixth Amendment’s
limits on judicial factfinding recognized in Apprendi. Both cases involved the sentencing
courts’ determinations that the alleged prior convictions qualified as predicate offenses to
enhance subsequent sentences under the Act. (Descamps, supra, 570 U.S. at p. 257; Mathis,
supra, 579 U.S. at p. 503.) The Supreme Court concluded that the sentencing courts were
generally barred from looking beyond the statutory elements of the prior offenses to
determine whether the defendants’ conduct qualified for the imposition of a sentence
enhancement under the Act. (See Descamps, supra, at pp. 259, 268-269 [sentencing court
impermissibly relied on plea colloquy to find defendant’s prior conviction for burglary
involved unlawful entry]; Mathis, supra, at pp. 507-509 [sentencing court impermissibly
relied on records of prior conviction to determine that defendant had burglarized structures
rather than vehicles].) Importantly, neither case involved the constitutional validity of using
a prior juvenile adjudication to enhance a sentence when the offender did not have the right
to a jury trial in the juvenile proceeding.
       Similarly, in Gallardo, the California Supreme Court limited the scope of permissible
factfinding by a sentencing court in determining whether the defendant suffered a qualifying

                                                60
prior conviction. (Gallardo, supra, 4 Cal.5th at p. 134; see id. at p. 126 [the sentencing
court found the defendant’s assault conviction qualified as a prior strike based on the facts
adduced at the preliminary hearing that the defendant used a deadly weapon].) The court
did not overrule Nguyen’s holding that a sentencing court may validly impose a sentence
enhancement based on a defendant’s prior juvenile adjudication despite the lack of a jury
trial right in the juvenile proceeding. Thus, Nguyen remains controlling precedent that a
juvenile adjudication can constitutionally qualify as a prior strike despite the lack of a jury
trial right in the juvenile proceeding. (See People v. Romero (2019) 44 Cal.App.5th 381,
389 [Gallardo did not “call[] into question Nguyen’s holding that a sentencing court may
impose a sentence enhancement based on a prior juvenile adjudication, despite the lack of a
right to a jury trial in that proceeding”].) We are bound by Nguyen. (See Auto Equity Sales,
Inc. v. Superior Court (1962) 57 Cal.2d 450, 455.)
       Accordingly, pursuant to Nguyen, we determine that the use of defendant’s juvenile
adjudication as a prior strike to enhance defendant’s sentence did not violate defendant’s
rights to a jury trial despite that defendant had no right to a jury trial in the juvenile
proceeding. (See Nguyen, supra, 46 Cal.4th at p. 1025.)
               4. Lack of Jury Findings that the Adjudication Qualified as a Strike
       Defendant contends that his jury trial rights were also violated because “[a] jury
could only determine whether [he] was adjudicated to have committed an aggravated
kidnapping when a juvenile. The jury was not permitted to find the other elements
necessary [under section 667, subdivision (d)(3)] for this to be a strike.”
       However, as the Attorney General points out, defendant waived his right to a jury
trial on the prior strike allegation, so it was the trial court, not a jury, that made all the
findings regarding the truth of the prior strike allegation. Thus, defendant cannot claim here
that a jury should have determined whether section 667, subdivision (d)(3)’s requirements
were met. Moreover, the California Supreme Court reaffirmed in Gallardo that



                                                 61
determinations pertaining to the nature or basis of a prior conviction are made by the
sentencing court. (Gallardo, supra, 4 Cal.5th at p. 138.)
       For these reasons, we reject defendant’s challenges to the trial court’s prior strike
finding based on defendant’s juvenile adjudication for aggravated kidnapping.
                                    IV.    DISPOSITION
       The judgment is reversed and the matter is remanded for resentencing. On remand,
the trial court is directed to strike the prior prison term enhancement (Pen. Code, § 667.5,
subd. (b)). The court shall also consider whether to exercise its discretion to strike the
firearm enhancement (Pen. Code § 12022.53, subd. (d)) or to impose a lesser firearm
enhancement (Pen. Code, § 12022.53, subds. (b), (c)). Finally, the court shall vacate the
portion of the $129.75 criminal justice administration fee (Gov. Code, § 29550 et seq.) that
remained unpaid as of July 1, 2021 (see Gov. Code, § 6011).
       On remand, defendant may raise his claim pursuant to People v. Dueñas (2019) 30
Cal.App.5th 1157 that he is unable to pay the imposed fines and fees. Defendant may also
raise his claim that he is entitled to the reimbursement of any portion of the criminal justice
administration fee that he has already paid because the fee was unauthorized.




                                               62
                     BAMATTRE-MANOUKIAN, ACTING P.J.



I CONCUR:




WILSON, J.




People v. Thompson
H044699
Lie, J., Concurring in the Judgment:
       “ ‘The way to stop discrimination on the basis of race is to speak openly and
candidly on the subject of race, and to apply the Constitution with eyes open to the
unfortunate effects of centuries of racial discrimination.’ ” (Stats. 2020, ch. 317, § 2,
subd. (c) (Assem. Bill No. 2542 (2019-2020) Reg. Sess.)), quoting Schuette v. Coalition
to Defend Affirmative Action, Integration and Immigrant Rights and Fight for Equality
By Any Means Necessary (2014) 572 U.S. 291, 380-381 (2014) (dis. opn. of Sotomayor,
J.).) I join the majority’s analysis in sections III.C-III.D and III.F-III.I (Maj. opn., ante,
pp. 27-46 & 46-47) and its disposition of Gregory Jermaine Thompson’s appeal. I write
separately on the dual issues of racial bias raised during jury selection—(1) the dismissal
of prospective juror Y.B., due in part to his concerns regarding systemic and implicit
bias, and (2) the prosecutor’s reference to the fable of the scorpion and frog—particularly
as they relate to the selective resistance to speaking openly about race where necessary.
Like the majority, I disagree with Thompson’s characterization of these as structural
error. I further conclude that the cumulative errors were harmless under any standard,
given the strength of the evidence at trial, particularly the testimony of Jessie Gulley and
its circumstantial corroboration by the surveillance video and the gunshot wound to his
hand. But irrespective of the lack of actionable prejudice to Thompson’s prospects for a
more favorable verdict on this record, the handling of these issues during jury selection
amplified rather than mitigated the same systemic and implicit bias of which the trial
court was unmistakably dubious.
I.     “Cause” to Dismiss a Juror for Acknowledging Structural and Implicit Bias
       I respectfully disagree with the majority’s decision to treat as forfeited
Thompson’s claim of error regarding the dismissal of Y.B. To my mind, Thompson
adequately preserved his claim on this record.12 Moreover, even if Thompson had not

       12
         When Thompson’s counsel declined to stipulate to Y.B.’s being excused for
cause and asked to question him further, the trial court stated, “I’m going to excuse him
preserved the claim, the doctrine of forfeiture is not mandatory. (In re Sheena K. (2007)
40 Cal.4th 875, 887-888, fn. 7.) Where, as here, the response to a prospective juror’s
acknowledgement of systemic bias is incredulity and dismissal, I believe we have an
obligation to say plainly: Recognizing systemic bias does not make a person unfit to
serve as a juror. (See, e.g., Stats. 2019, ch. 418, § 1 (Assem. Bill 242 (2019-2020 Reg.
Sess.)); Code. Civ. Proc., § 231.7, subd. (d)(2)(A) [“an objectively reasonable person is
aware that unconscious bias, in addition to purposeful discrimination, have resulted in the
unfair exclusion of potential jurors”]; id., § 231.7, subd. (e) [peremptory challenge based
on “belief that law enforcement officers engage in racial profiling or that criminal laws
have been enforced in a discriminatory manner” is presumptively invalid]; see also Kang
et al., Implicit Bias in the Courtroom (2012) 59 UCLA L.Rev. 1124, 1136-1137 [implicit
bias among police] 1142 [among jurors, prosecutors, and defense counsel], 1146 [among
judges].)
       Accordingly, the trial court erred in treating Y.B.’s statement that “it is difficult”
for a Black person to have a fair trial as legal cause to excuse him. (Cf., Code Civ. Proc.,
§§ 225, subd. (b)(1), 228, 229.) To be sure, Thompson had no entitlement to Y.B.’s


for cause at this time, then. [¶] Thank you. [¶] I -- I really don’t want that influencing
the rest of the jury.” The court agreed to permit counsel to inquire only once she
confirmed her intention to do so before the court permitted the panel to return. When
counsel told Y.B. she was sorry the court was going to excuse him, stated her reasons for
believing he would be a good juror, and said to the judge, “I know what you’re going to
do, Your Honor,” the court scolded her for the manner of her comment—“mak[ing] a
statement in a – in a question to a juror” rather than in an objection. But the court did
nothing to correct counsel’s certainty that Y.B. was going to be excused; to the contrary,
the trial court clearly understood counsel’s comments as an objection to this inevitability
and accordingly made a point of stating for the appellate record its reasons for excusing
Y.B. I do not believe more is required. (See, e.g., People v. Scott (1978) 21 Cal.3d 284,
290 [objection deemed preserved if, despite inadequate phrasing, “the record shows that
the court understood the issue presented”]; People v. Partida (2005) 37 Cal.4th 428, 434-
435 [rejecting “formalistic[]” application of objection requirement and construing
objection under Evid. Code, § 352 as sufficient to preserve related due process claim].)

                                              65
presence on the jury as ultimately constituted. (People v. Tate (2010) 49 Cal.4th 635.)
Y.B. could also legitimately be disqualified on the alternative, independent ground of his
reluctance to serve as a juror without input or knowledge as to sentencing, and the
prosecutor had peremptory challenges to spare, in this trial prior to the effective date of
Code of Civil Procedure section 231.7. But Thompson rightly notes that sanctioning the
disqualification of prospective jurors on the basis of their concerns about the fairness of
the legal system to traditionally excluded minorities will have a disproportionate impact
on prospective jurors from those very groups, Y.B.’s race aside. (See, e.g., People v.
Suarez (2020) 10 Cal.5th 116, 193 (conc. opn. of Liu, J.) [“In many cases, the magnitude
of racial disparities is greater among jurors excused for cause than among jurors excused
through peremptory strikes.”].) To the extent the trial court’s questioning of Y.B. made
clear to the jury panel the court’s skepticism as to the very existence of systemic bias in
the legal system, I am sure that this skepticism reflected the good faith, trust, and
dedication of a veteran public servant. But a long history of service in any institution—
perhaps especially for those of us privileged to have risen through its ranks—can itself
tend to normalize the institution’s shortcomings. In another case, where the question of
the existence of bias might foreseeably inform the facts to be found by the jury, the trial
court’s comments could have resulted in cognizable prejudice to a party. As it was, the
trial court’s comments to Y.B. here risked communicating to all present that, for the court
as an institution, systemic bias could be reduced ad absurdum to the rhetorical question,
“[S]o how would we ever have a trial for a [B]lack person, then?”
II.    The “Nature” of a Black Person on Trial for Murder
       As though to answer the court’s skepticism about systemic bias, the prosecutor the
next day drew the prospective jurors’ attention to the fable of the scorpion and the frog. I
appreciate the majority’s acknowledgment that “some jurors who were familiar with the
fable, based on their lived experiences and perceptions, could have believed it was race
based.” (Maj. opn., ante at p. 24.) I would go further, however, both because the record
                                             66
suggests that the trial judge and counsel alike either lacked that recognition or were
reluctant to address it directly, and because the unintended racial implications of the
prosecutor’s comment were not limited in effect to those who could recognize those
implications.
       The trial court, to its credit, immediately recognized upon Thompson’s objection
that the fable at a minimum invited the prospective jurors to infer that Thompson had a
propensity for violence. As another judge has observed, “[i]t is no doubt true that the
‘frog and scorpion’ story has been told in various contexts to convey varying messages.
The initial question, however, is not whether the story fit when President Reagan told it
in connection with the intractable problems of the Middle East or what it might mean in
some other context, but what its impact was in the context of this case. Here, the obvious
import of the story was that the jury should consider the character and nature of the
defendant . . . and do something akin to not picking up the scorpion, i.e. convict him.”
(United States v. Lang (W.D.Okla. Jul. 13, 2007, No. CR-07-0080-HE) 2007 U.S. Dist.
LEXIS 56655, at *7-8 (Lang), fn. omitted, italics added [granting new trial in view of
“plainly improper import of the prosecutor’s comments to the jury . . . [and] the absence
of a timely curative instruction”].) To anyone on the panel who knew the fable, the
prosecutor’s invocation of the scorpion and the frog effectively conveyed the message
that Thompson was—by nature—a deadly threat.
       What this trial court likely did not then perceive, absent more explicit argument by
defense counsel, was that deployment of the fable in the trial of a Black man—
particularly one charged with a violent and ostensibly motiveless crime—echoed a
durable racist trope of the “other” as intrinsically predatory, subhuman in its irrationality,
and prone to repay trust with treachery. It is true that analogy and fable are not metaphor,
and as the majority notes, the prosecutor never explicitly likened Thompson to a
scorpion. Given the context, however, the prosecutor had no need to: there is no one else


                                              67
in a homicide trial whose “nature,” acts, motive or lack of motive would be at issue.13
Explicit reference to Thompson’s race was likewise unnecessary in this context: before
the presentation of evidence or even opening statement, the prospective jurors had no
foundational facts from which to infer anything about Thompson’s nature; what they
knew of him at that point, beyond the charges of which he was presumed innocent, was
that he was Black. Accordingly, it sufficed that the prosecutor drew the connection
between the anticipated absence of motive in Thompson’s case,14 the scorpion’s nature,
and, by extension, Thompson’s. This allowed the “moral” of the interspecies fable, once
set loose here in Thompson’s trial, to play on implicit racist preconceptions bred by
interracial fear.
       As the majority duly notes, “ ‘we “do not lightly infer” that the jury drew the most
damaging rather than the least damaging meaning from the prosecutor’s statements.
[Citation.]’ [Citations.]” (People v. Centeno (2014) 60 Cal.4th 659, 667.) But just as I
presume the prosecutor did not intend or recognize his reference to the fable as a coded
racial appeal, the biasing potential of that reference likewise does not require a
prospective juror’s conscious recognition of its racial meaning. For those whose implicit
biases made them prone to be more fearful of Thompson than they might be of a
defendant of their own or some other race, the fable would validate those fears while also




       13
         (See, e.g., Lang, supra, 2007 U.S. Dist LEXIS 56655, at *7 [finding
“extraordinarily unpersuasive” the government’s reliance on the prosecutor’s “never
[having] made any direct reference to the defendant as the scorpion”].)
       14
          The prosecutor was entitled to probe their willingness to accept that point of
law, which he appropriately did. Where he went too far was in next proffering a
reason—one grounded not in law but in “nature”—that might mitigate the prospective
jurors’ curiosity about why the crime occurred, absent evidence of motive: like the
scorpion stinging the frog that ferried it across the river, it was just something intrinsic to
Thompson’s nature.

                                              68
suggesting an illegitimate means of resolving them.15 Conversely, for those who might
be alert to the pervasiveness of implicit bias and the implications of the prosecutor’s use
of the fable, the trial court’s skeptical questioning and dismissal of Y.B. would
potentially inhibit their willingness in deliberations to counter comparable appeals to
implicit bias by fellow jurors. I do not imagine that the irony of the prosecutor’s error
following so soon after the trial court’s rejoinder to Y.B.—“[S]o how would we ever
have a trial for a [B]lack person, then?”—would have been lost on all the prospective
jurors present.
       Thompson at oral argument contended that existing precedent adequately apprised
defense counsel and the trial court of these hazards. Although it has long been
controversial for a prosecutor in closing argument to explicitly deride criminal defendants
as subhuman and, by implication, unworthy of civil rights, human rights, dignity, or
mercy, it has seldom been treated as consequential. (See, e.g., People v. Powell (2018)
6 Cal.5th 136, 183 [“no prejudicial misconduct”]; People v. Brady (2010) 50 Cal.4th 547,
585 [“does not necessarily invoke racial overtones”]; People v. Duncan (1991) 53 Cal.3d
955, 976–977 [“no impropriety in the argument”]; see also Stats. 2020, ch. 317, § 2, subd.
(e) [“Existing precedent tolerates the use of racially incendiary or racially coded
language, images, and racial stereotypes in criminal trials”].) In closing argument, prior
to the effective date of the Racial Justice Act, resort to beast metaphors might be excused
as zealous if potentially inflammatory comment on evidence actually received about a
defendant’s actions. (See, e.g., People v. Krebs (2019) 8 Cal.5th 265, 341 [condoning
“ ‘wide range of epithets’ ”—including “ ‘animal’ ”—“ ‘to describe the egregious nature


       15
          This concern is more than merely hypothetical on this record: at least one
prospective juror remained on the panel despite privately expressing his own bias,
namely his belief that the jury panel was rife with noncitizens unlawfully participating in
jury selection. Nor should we disregard the corollary risk of prejudice to a Black witness
or victim of crime, by being deemed “naturally” less worthy of belief or protection.

                                             69
of the defendant’s conduct,’ ” where supported by the evidence].) During voir dire, in
contrast, prospective jurors have heard no evidence on which an attorney might
appropriately comment. But our high court has also instructed us that prosecutorial error
during jury selection—“a much less critical phase of the proceedings”—is less likely to
be prejudicial than at other stages. (People v. Medina (1995) 11 Cal.4th 694, 741.)
Accordingly, I do not believe we may presume that all competent attorneys and
reasonable judges would have discerned the particular racial dimension of the brief
comments in context here, without a more developed record.
       It is unclear from defense counsel’s own statements whether she in fact recognized
the racial implications of the prosecutor’s reference: “So I’m not sure exactly what he
was going for, but it seems to me that . . . he was going to try to say that it was in Mr.
Thompson’s nature to do whatever it is that he did. . . . [¶] And I -- I can’t even -- I can’t
even speculate as to where he was going, but I think the damage may have already been
done . . . .” Her comments are as consistent with an absence of recognition as with the
familiar tactic of one accustomed to both recognizing invidious discrimination and
simultaneously calculating the tactical risks of calling it out explicitly. But to preserve
for appeal a claim as to the racial implications of the prosecutor’s comments, it was
critical for counsel to make that point plain for the trial court and, absent a mistrial, to
request a curative instruction or a more searching examination of prospective jurors on
this point. Without that exposition, the trial court lost an opportunity to counteract the
potential impacts of the prosecutor’s use of the fable—impacts exacerbated by trial
court’s own incredulity in responding to Y.B.’s concerns about institutional racism. (See
Cal. Code Jud. Ethics, canon 3B(6).)
       The combined effect of squeamishness in the trial court in identifying the racial
dimension of conduct by an attorney or judge, and the common insistence on appeal that
timely curative instruction could only backfire, is to capitulate to implicit bias as
inexorable and prone only to intensify—leaving it perpetually unexamined while
                                              70
pursuing a hypothetical perfect mistrial/retrial and jury. Just as precedent calls for us to
presume jurors will endeavor in good faith to follow the trial court’s instructions on the
law, we should presume their ability to heed a trial court’s appropriate correction of
inappropriate comments of its own or of its officers, its identification of concrete
manifestations of implicit bias, and its call to recognize not only the persistence and
systemic reach of implicit bias but our ability to account for it, with vigilance. The
persistent belief that silence is preferable to any admonition, no matter how
conscientiously crafted, instead mirrors the trial court’s conviction that even speaking of
systemic racism would taint the entire panel. I choose to believe we can do better.




                                           LIE, J.




People v. Thompson
H044699

                                             71